 

Exhibit 10.1

DEMANDWARE, INC.

Incentive Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20    (the “Grant Date”) to
                    , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2012 Stock Incentive Plan (the “Plan”), a total of                 
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $         per Share. Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on             , 20    (the “Final
Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If the Participant is party to
an employment or severance agreement with the Company that contains a definition
of “cause” for termination of employment, “Cause” shall have the meaning
ascribed to such term in such agreement. Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the

1

--------------------------------------------------------------------------------

 

Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.
The Participant’s employment shall be considered to have been terminated for
Cause if the Company determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted.

4.

Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC.

 

 

By:

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

Address:

 

 

 

 

3

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20     (the “Grant Date”) to
                    , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2012 Stock Incentive Plan (the “Plan”), a total of                 
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $         per Share. Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on             , 20     (the “Final
Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful

 

1

--------------------------------------------------------------------------------

 

misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant’s employment or other relationship shall be
considered to have been terminated for “Cause” if the Company determines, within
thirty (30) days after the Participant’s resignation, that termination for Cause
was warranted.

4.

Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

2

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

Address:

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

 

 

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

DEMANDWARE, INC.

 

 

By:

 

 

[insert name and title]

 

Accepted and Agreed:

 

 

[insert name of Recipient]

 

 

1

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment and
employment services to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:         . Any fractional number of Restricted Shares resulting from
the application of the foregoing percentages shall be rounded down to the
nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause (except as provided in Section 2(b) above), all of the Restricted
Shares that are unvested as of the time of such termination from the Company, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares) shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends with respect to such Restricted Shares, that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,

 

2

--------------------------------------------------------------------------------

 

grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. [Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares; or (ii) by transferring
to the Company, on each date on which Restricted Shares vest under this
Agreement, such

 

3

--------------------------------------------------------------------------------

 

number of Restricted Shares that vest on such date as have a fair market value
(calculated using the last reported sale price of the common stock of the
Company on the New York Stock Exchange on the trading date immediately prior to
such vesting date) equal to the amount of the Company’s tax withholding
obligation in connection with the vesting of such Restricted Shares.
[Alternative 1: To effect such delivery of Restricted Shares, the Recipient
hereby authorizes the Company to take any actions necessary or appropriate to
cancel any certificate(s) representing such Restricted Shares and transfer
ownership of such Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company.] [Alternative 2—If
the tender of shares is optional: To effect such delivery of Restricted Shares,
the Recipient shall deliver a written notice to the Company stating that a
specified number of Restricted Shares registered to the Recipient in book entry
form are thereby transferred to the Company. Alternative 2—If the tender of
shares is mandatory: Such delivery of Restricted Shares to the Company shall be
deemed to happen automatically, without any action required on the part of the
Recipient, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery.]]

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

 

 

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement for German Participant

Granted Under 2012 Stock Incentive Plan

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20     (the “Grant Date”) to
                    , a German resident employee, consultant or director of a
subsidiary to the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2012 Stock
Incentive Plan (the “Plan”) notably Section 5 thereof, a total of
                 shares (the “Shares”) of common stock, $0.01 par value per
share, of the Company (“Common Stock”) at $         per Share. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on
            , 20     (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Participant’s Employing Entity Required.
Except as otherwise provided in this Section 3, this option may not be exercised
unless the Participant, at the time he or she exercises this option, is, and has
been at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, his or her employing entity or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Participant’s Employing Entity. If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three (3) months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and his or her employing entity, the right to
exercise this option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and his or her
employing entity has not terminated such relationship for “cause” as specified
in paragraph (e) below, this option shall be exercisable, within the period of
one (1) year following the date of death or disability of the Participant, by
the Participant (or in the case of death by an authorized transferee), provided
that this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with his or her employing entity
is terminated by his or her employing entity for Cause (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such termination of employment or other relationship. If the Participant
is party to an

 

1

--------------------------------------------------------------------------------

 

employment, consulting or severance agreement with his or her employing entity
that contains a definition of “cause” for termination of employment or other
relationship, “Cause” shall have the meaning ascribed to such term in such
agreement. Otherwise, “Cause” shall mean willful misconduct by the Participant
or willful failure by the Participant to perform his or her responsibilities to
his or her employing entity (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and his or her employing entity), as determined by his or her
employing entity, which determination shall be conclusive. The Participant’s
employment or other relationship shall be considered to have been terminated for
“Cause” if his or her employing entity determines, within thirty (30) days after
the Participant’s resignation, that termination for Cause was warranted.

4.

Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company or his or her
employing entity, or makes provision satisfactory to the Company or his or her
employing entity for payment of, any federal or state taxes or pays to the
employing entity, or makes provision satisfactory to the employing entity for
payment of German salary income tax and social security and pension
contributions of any kind required or allowed by law to be withheld in respect
of this option. The employing entity may request an advance cash payment to
satisfy German salary tax and social security and pension withholding
requirements. The Participant is required to immediately inform his or her
employing entity of the fact and date of any exercise of this option and,
notwithstanding this requirement, the Participant consents to the Company
informing his or her employing entity of the same.

(b) Indemnity. The Participant hereby indemnifies the Company, his or her
employing entity and each parent or subsidiary of the Company against all and
any Tax Liabilities (including, to the maximum extent permitted by law, employer
social security and pension contributions) which arise or may arise in
connection with this option and the Common Stock issued or transferred to the
Participant pursuant to the exercise of this option in whole or in part.

(c) The Participant has reviewed with his own tax advisors the tax consequences
of the grant, vesting and exercise of this option and the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representatives of the Company, his or her
employing entity of any agent thereof.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution applicable to the Participant,
and, during the lifetime of the Participant, this option shall be exercisable
only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.

No Right to Employment etc.

(a) The grant of options under the Plan is made at the discretion of the Company
and the Plan may be suspended or terminated by the Company at any time. The
grant of an option in one year or at one time does not in any way entitle the
Participant to an option grant in the future. The Plan is wholly discretionary
and is not to be considered part of the Participant’s normal or expected
compensation subject to severance, resignation, redundancy or similar
compensation. The value of the option is an extraordinary item of compensation
which is outside the scope of the Participant’s employment contract (if any).

(b) Nothing in this agreement or the Plan shall confer upon the Participant any
right to continue in service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company or the
Participant’s employing entity or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Participant’s service.

(c) The rights and obligations of the Participant under the terms of his office
or employment with his or her employing entity, any past or present subsidiary,
or associated or affiliate company of the Company shall not be affected by his
participation in the Plan or the grant of this option or any right which he may
have to participate therein, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving rise to a claim for wrongful dismissal)
insofar as those rights arise or may arise from his ceasing to have rights under
or being entitled to exercise this option as a result of such termination, or
from the loss or diminution in value of such rights or entitlements.

 

2

--------------------------------------------------------------------------------

 

8.

Data Privacy. 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his personal data as described
in this Agreement by and among, as applicable, his or her employing entity or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his participation in the Plan.

The Participant understands that the Company holds certain personal information
about him, including, but not limited to, his name, home address and telephone
number, work location and phone number, date of birth, hire date, details of all
awards or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he may request a list with the names and addresses of any potential recipients
of the Personal Data by contacting his local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his participation in the Plan. The
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. The Participant understands, however, that
refusing or withdrawing his consent may affect his ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he may
contact his local human resources representative.

9.

Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws of the State of Delaware without regard to any applicable
conflicts of laws.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

3

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

Address:

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement for UK Participant

Granted Under 2012 Stock Incentive Plan

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20     (the “Grant Date”) to
                    , a UK resident employee, consultant or director of a
subsidiary to the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2012 Stock
Incentive Plan (the “Plan”), a total of                  shares (the “Shares”)
of common stock, $0.01 par value per share, of the Company (“Common Stock”) at
$         per Share. Unless earlier terminated, this option shall expire at 5:00
p.m., Eastern time, on             , 20     (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to                     . For
purposes of this Agreement, “Vesting Commencement Date” shall mean             ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Participant’s Employing Entity Required.
Except as otherwise provided in this Section 3, this option may not be exercised
unless the Participant, at the time he or she exercises this option, is, and has
been at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, his or her employing entity or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Participant’s Employing Entity. If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three (3) months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and his or her employing entity, the right to
exercise this option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and his or her
employing entity has not terminated such relationship for “cause” as specified
in paragraph (e) below, this option shall be exercisable, within the period of
one (1) year following the date of death or disability of the Participant, by
the Participant (or in the case of death by an authorized transferee), provided
that this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

 

1

--------------------------------------------------------------------------------

 

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with his or her employing entity
is terminated by his or her employing entity for Cause (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such termination of employment or other relationship. If the Participant
is party to an employment, consulting or severance agreement with his or her
employing entity that contains a definition of “cause” for termination of
employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement. Otherwise, “Cause” shall mean willful misconduct by
the Participant or willful failure by the Participant to perform his or her
responsibilities to his or her employing entity (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and his or her employing entity), as determined by his or her
employing entity, which determination shall be conclusive. The Participant’s
employment or other relationship shall be considered to have been terminated for
“Cause” if his or her employing entity determines, within thirty (30) days after
the Participant’s resignation, that termination for Cause was warranted.

4.

Tax Matters.

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company or his or her
employing entity, or makes provision satisfactory to the Company or his or her
employing entity for payment of, any federal or state taxes, UK income tax and
national insurance contributions of any kind required or allowed by law to be
withheld in respect of this option or which the Participant has provided an
indemnity or has agreed or elected to bear including without limitation any
employer and employee national insurance contributions (together “Tax
Liabilities”).

(b) Indemnity. The Participant hereby indemnifies the Company, his or her
employing entity and each parent or subsidiary of the Company against all and
any Tax Liabilities (including, to the maximum extent permitted by law, employer
national insurance contributions) which arise or may arise in connection with
this option and the Common Stock issued or transferred to the Participant
pursuant to the exercise of this option in whole or in part.

(c) Employer NIC Joint Election. Unless the Company permits otherwise, this
option may not be exercised unless and until the Company has received from the
Participant a duly completed joint election with the Company, his or her
employing entity or other company (in the form and manner prescribed by the
Company from time to time) to the effect that the Participant will become
liable, so far as permissible by law, for the whole of any employer national
insurance contributions which may arise in connection with this option and the
Common Stock which is or may be acquired on the exercise of this option.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution applicable to the Participant,
and, during the lifetime of the Participant, this option shall be exercisable
only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.

No Right to Employment etc.

(a) The grant of options under the Plan is made at the discretion of the Company
and the Plan may be suspended or terminated by the Company at any time. The
grant of an option in one year or at one time does not in any way entitle the
Participant to an option grant in the future. The Plan is wholly discretionary
and is not to be considered part of the Participant’s normal or expected
compensation subject to severance, resignation, redundancy or similar
compensation. The value of the option is an extraordinary item of compensation
which is outside the scope of the Participant’s employment contract (if any).

(b) Nothing in this agreement or the Plan shall confer upon the Participant any
right to continue in service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company or the
Participant’s employing entity or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Participant’s service.

(c) The rights and obligations of the Participant under the terms of his office
or employment with his or her employing entity, any past or present subsidiary,
or associated or affiliate company of the Company shall not be affected by his
participation in the Plan or the grant of this option or any right which he may
have to participate therein, and the Participant hereby waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any such company for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving

 

2

--------------------------------------------------------------------------------

 

rise to a claim for wrongful dismissal) insofar as those rights arise or may
arise from his ceasing to have rights under or being entitled to exercise this
option as a result of such termination, or from the loss or diminution in value
of such rights or entitlements.

8.

Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his personal data as described
in this Agreement by and among, as applicable, his or her employing entity or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his participation in the Plan.

The Participant understands that the Company holds certain personal information
about him, including, but not limited to, his name, home address and telephone
number, work location and phone number, date of birth, hire date, details of all
awards or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he may request a list with the names and addresses of any potential recipients
of the Personal Data by contacting his local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing his participation in the Plan. The
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. The Participant understands, however, that
refusing or withdrawing his consent may affect his ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he may
contact his local human resources representative.

9.

Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws of the State of Delaware without regard to any applicable
conflicts of laws.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

DEMANDWARE, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

3

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

Address:

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

Stock Option Agreement

under the Demandware, Inc.

2012 Stock Incentive Plan and Sub-Plan for France

We are pleased to inform you that the Board, acting under the authorization
given by the shareholders to establish the Demandware Inc. 2012 Stock Incentive
Plan and sub-plans, granted you <> stock options to purchase to DEMANDWARE,
Inc.’s shares, at the price of <> dollars per unit in the context of Article L.
225-177 of the French Commercial Code.

 

 

 

 

Name of Optionee:

 

(the “Optionee”)

 

 

 

No. of Option Shares:

 

Shares of Common Stock

 

 

 

Grant Date:

 

(the “Grant Date”)

 

 

 

Expiration Date:

 

(the “Expiration Date”)

 

 

 

Vesting Commencement Date:

 

(the “Vesting Commencement Date”)

 

 

 

Option Exercise Price/Share:

 

(the “Option Exercise Price”)

 

Pursuant to the Demandware, Inc. 2012 Incentive Plan (the “Plan”), and the
Sub-Plan for France (the ‘Sub-Plan’), Demandware, Inc., a Delaware corporation
(together with all successors thereto, the “Company”), hereby grants to the
Optionee, who is an officer, employee, director of the Company or any of its
Subsidiaries, a French Qualified option (the “Stock Option”) to purchase on or
prior to the Expiration Date, or such earlier date as is specified herein, all
or any part of the number of shares of Common Stock, par value $0.01 per share
(“Common Stock”), of the Company indicated above (the “Option Shares,” and such
shares once issued shall be referred to as the “Issued Shares”), at the Option
Exercise Price per share, subject to the terms and conditions set forth in this
Stock Option Agreement (this “Agreement”) and in the Sub-Plan. It is intended
that this Stock Option shall qualify for favorable income tax and social tax
treatment under Sections L.225 – 177 to L. 225 – 186 of the French Commercial
Code. The Optionee acknowledges receipt of a copy of the Plan and the Sub-Plan
and represents that he or she is familiar with the terms and provisions thereof,
and accepts this Stock Option subject to all of the terms and provisions
thereof.

1. Definitions. For the purposes of this Agreement, the following terms shall
have the following respective meanings. All capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the Plan
and the Sub-Plan.

An “Affiliate” of any Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned Person. A Person shall be deemed to control
another Person if such first Person possesses directly or indirectly the power
to direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Bankruptcy ” shall mean (i) the filing of a voluntary petition under any
bankruptcy or insolvency law, or a petition for the appointment of a receiver or
the making of an assignment for the benefit of creditors, with respect to the
Optionee, or (ii) the Optionee being subjected involuntarily to such a petition
or assignment or to an attachment or other legal or equitable interest with
respect to the Optionee’s assets, which involuntary petition or assignment or
attachment is not discharged within 60 days after its date, and (iii) the
Optionee being subject to a transfer of the Stock Option or the Issued Shares by
operation of law (including by divorce, even if not insolvent), except by reason
of death.

“Cause” shall mean a vote of the Board resolving that the Optionee should be
dismissed as a result of:

(i) dishonest acts of the Optionee with respect to the Company or any Affiliate
of the Company;

(ii) the commission by or indictment of the Optionee for (A) a felony or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);

(iii) Optionee’s breach of his duty of loyalty to the Company or any Affiliate
of the Company or any act or omission by the Optionee constituting unethical
business practices;

(iv) failure to perform to the reasonable judgment of the Board the Optionee’s
duties and responsibilities assigned or delegated to such Optionee;

 

1

--------------------------------------------------------------------------------

 

(v) gross negligence of the Optionee, including but not limited to continued
absences after written notice given to the Optionee by the Board;

(vi) willful misconduct or insubordination of the Optionee with respect to the
Company or any Affiliate of the Company, including but not limited to repeated
unwarranted threats of resignation; or

(vii) breach by the Optionee of any of the Optionee’s material obligations under
any noncompetition, nondisclosure and developments agreement executed by the
Optionee in favor of the Company or any Affiliate of the Company.

“Person “ shall mean any individual, corporation, partnership (limited or
general), limited liability company, limited liability partnership, association,
trust, joint venture, unincorporated organization or any similar entity.

“Sale Event” shall mean, regardless of form thereof, consummation of (i) the
sale of all or substantially all of the assets of the Company on a consolidated
basis to an unrelated person or entity, (ii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for securities of the successor entity and the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, (iii) the sale of all or a
majority of the outstanding capital stock of the Company to an unrelated person
or entity or (iv) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the successor entity
immediately upon completion of the transaction; provided, however, that “Sale
Event” shall not include any financing transaction of the Company (whether
public or private) that would otherwise be and/or trigger a “Sale Event” under
(iii) and/or (iv) above.

“Subsidiary ” shall mean any corporation (other than the Company) in any
unbroken chain of corporations or other entities beginning with the Company if
each of the corporations (other than the last corporation in the unbroken chain)
owns stock or other interests possessing 50 percent or more of the total
combined voting power of all classes of stock or in one of the other
corporations in the chain.

2. Vesting, Exercisability and Termination.

(a) No portion of this Stock Option may be exercised until such portion shall
have vested.

(b) Except as set forth below and in Section 6, and subject to the determination
of the Board in its sole discretion to accelerate the vesting schedule
hereunder, this Stock Option shall be vested and exercisable with respect to:
(i) twenty-five percent (25%) of the Option Shares on the first anniversary of
the Vesting Commencement Date; and (ii) 2.0833% of the Option Shares at the end
of each successive one-month period following the first anniversary of the
Vesting Commencement Date until the fourth anniversary of the Vesting
Commencement Date.

(c) Notwithstanding anything herein to the contrary, but without limitation of
Section 6, in the event that this Stock Option is assumed or continued by the
Company or its successor entity in the sole discretion of the parties to a Sale
Event and thereafter remains in effect following such Sale Event as contemplated
by Section 6.

(d) Termination. Except as may otherwise be provided by the Board, if the
Optionee’s employment with the Company or a Subsidiary is terminated, the period
within which to exercise this Stock Option may be subject to earlier termination
as set forth below:

(i) Termination of the employment contract or executive position by way of the
Beneficiary’s retirement, the right to exercise the Options remains open for
three (3) months following the date of the termination of the employment
contract or executive position,

(ii) Invalidity of the 2nd and 3rd category under Article L.341-4 of the French
Social Security Code, the right to exercise the Options remains open for twelve
(12) months following the date of invalidity,

(iii) On the death of the Beneficiary, the right to exercise the Options remains
open to the Beneficiary’s heirs for six (6) months following the date of death
as stated in section 5. hereafter,

(iv) Other Termination. If the Optionee’s employment terminates for any reason
other than death, disability or retirement, and unless otherwise determined by
the Board, this Stock Option may be exercised, to the extent exercisable on the
date of termination, for a period of three (3) months from the date of
termination or until the Expiration Date, if earlier, provided, however, if the
Optionee’s employment is terminated for Cause, this Stock Option shall terminate
immediately upon the date of such termination.

 

2

--------------------------------------------------------------------------------

 

For purposes hereof, the Board’s determination of the reason for termination of
the Optionee’s employment shall be conclusive and binding on the Optionee and
his or her representatives or legatees. Any portion of the Stock Option that is
not exercisable on the date of termination of the employment shall terminate
immediately and be null and void.

3. Exercise of Stock Option.

(a) The Optionee may exercise this Stock Option only in the following manner:
Prior to the Expiration Date (subject to Section 2(c) and Section 6), the
Optionee may deliver a Stock Option exercise notice (an “Exercise Notice”) in
the form of Appendix A hereto indicating his or her election to purchase some or
all of the Option Shares with respect to which this Stock Option is exercisable
at the time of such notice. Such notice shall specify the number of Option
Shares to be purchased. Payment of the purchase price may be made by one or more
of the methods described below. Payment instruments will be received subject to
collection.

(i) in cash, by certified or bank check, or other instrument acceptable to the
Board in U.S. funds payable to the order of the Company in an amount equal to
the purchase price of such Option Shares; or

(ii) as permitted by the 2012 Stock Incentive Plan, an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the exercise price and any required tax
withholding or delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding.

(b) Certificates for the Option Shares so purchased will be issued and delivered
to the Optionee upon compliance to the satisfaction of the Board with all
requirements under applicable laws or regulations in connection with such
issuance. Until the Optionee shall have complied with the requirements hereof
and of the Plan and the Sub-Plan, the Company shall be under no obligation to
issue the Option Shares subject to this Stock Option, and the determination of
the Board as to such compliance shall be final and binding on the Optionee. The
Optionee shall not be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any shares of Common Stock subject to this Stock
Option unless and until this Stock Option shall have been exercised pursuant to
the terms hereof, the Company shall have issued and delivered the Issued Shares
to the Optionee, and the Optionee’s name shall have been entered as a
stockholder of record on the books of the Company. Thereupon, the Optionee shall
have full dividend and other ownership rights with respect to such Issued
Shares, subject to the terms of this Agreement.

(c) Notwithstanding any other provision hereof or of the Plan or the Sub-Plan,
no portion of this Stock Option shall be exercisable after the Expiration Date.

(d) Shares issued on exercise of an Option are unassignable for a period of four
(4) years from the Option Grant Date, although this share retention period may
not exceed three (3) years from the date of exercise of the Option (hereafter,
the “Holding Period”).

(e) On expiry of the Holding Period, the Shares are transferable in accordance
with provisions of the Company by-laws, and any other act agreed by the
Company’s shareholders.

4. Incorporation of Plan and the Sub-Plan. Notwithstanding anything herein to
the contrary, this Stock Option shall be subject to and governed by all the
terms and conditions of the Plan and the Sub-Plan for France.

5. Transferability of Stock Option. This Agreement is personal to the Optionee
and is not transferable by the Optionee in any manner other than by inheritance.
The Stock Option may be exercised during the Optionee’s lifetime only by the
Optionee subject to provisions of Section 2 and Section 3 of the Agreement.

In the event of death of the beneficiary during the exercise period of the
options, the beneficiary’s heirs will have a period of six (6) months following
the date of death, to exercise the option. Upon expiry of this period the option
will be null and void.

6. Effect of Certain Transactions. In the case of a Sale Event, this Stock
Option shall terminate upon the effective time of any such Sale Event unless
provision is made in connection with such transaction in the sole discretion of
the parties thereto for the continuation or assumption of this Stock Option
heretofore granted, or the substitution of this Stock Option with a new Stock
Option of the successor entity or a parent thereof, with such adjustment as to
the number and kind of shares and the per share exercise prices as such parties
shall agree. In the event of such termination, the Optionee shall be permitted,
for a specified period of time prior to the consummation of the Sale Event as
determined by the Board, to exercise all portions of the Stock Option which are
then exercisable.

 

3

--------------------------------------------------------------------------------

 

7. Withholding Taxes. No Shares will be issued pursuant to the exercise of this
option unless and until the Optionee pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

8. Miscellaneous Provisions.

(a) Adjustments for Changes in Capital Structure. Where there is an increase or
change in the Company’s share capital, and more generally where one of the
events provided for under Article L.225-181 of the French Commercial Code
occurs, the Board has the discretion to determine that an adjustment may be made
to the number and/or purchase price of Shares, in accordance with the provisions
of Articles R.225-137 of the French Commercial Code. Notification of said
adjustment shall be made to the Beneficiaries.

(b) Change and Modifications. This Agreement may not be orally changed, modified
or terminated, nor shall any oral waiver of any of its terms be effective. This
Agreement may be changed, modified or terminated only by an agreement in writing
signed by the Company and the Optionee.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without regard to conflict of law
principles.

(d) Headings. The headings are intended only for convenience in finding the
subject matter and do not constitute part of the text of this Agreement and
shall not be considered in the interpretation of this Agreement.

(e) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(f) Notices. All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by telex or facsimile
transmission or when received if mailed by first class registered or certified
mail, postage prepaid. Notices to the Company or the Optionee shall be addressed
as set forth underneath their signatures below, or to such other address or
addresses as may have been furnished by such party in writing to the other.

(g) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their heirs. The Company has the
right to assign this Agreement, and such assignee shall become entitled to all
the rights of the Company hereunder to the extent of such assignment.

(h) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.

 

DEMANDWARE, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.

 

OPTIONEE:

 

 

Name:

 

Address:

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

Appendix A

NOTICE OF STOCK OPTION EXERCISE

Date:                     1

Demandware, Inc.

5 Wall Street

Burlington, MA 01803

Attention: Treasurer

Dear Sir or Madam:

I am the holder of a Nonstatutory Stock Option granted to me under the
Demandware, Inc. (the “Company”) 2012 Stock Incentive Plan and the SubPlan for
France on                     2 for the purchase of                 3 shares of
Common Stock of the Company at a purchase price of $        4 per share.

I hereby exercise my option to purchase                 5 shares of Common Stock
(the “Shares”), for which I have enclosed             6 in the amount of
            7. Please register my stock certificate as follows:

 

 

 

 

Name(s):

                                                             8

 

 

 

 

Address:

                                                             

 

 

 

 

 

                                                             

 

 

 

 

Tax I.D. #:

                                                             

 

 

Very truly yours,

 

 

(Signature)

 

1 

Enter the date of exercise.

2 

Enter the date of grant.

3 

Enter the total number of shares of Common Stock for which the option was
granted.

4 

Enter the option exercise price per share of Common Stock.

5 

Enter the number of shares of Common Stock to be purchased upon exercise of all
or part of the option.

6 

Enter (i) “cash”, (ii) “personal check,” or (iii) as permitted by the 2012 Stock
Incentive Plan, an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding.

7 

Enter the dollar amount (exercise price per share times the number of shares to
be purchased).

8 

Enter name to appear on stock certificate.

 

 

6

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Non-Executive Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

 

 

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

 

 

DEMANDWARE, INC.

 

 

By:

 

 

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

[insert name of Recipient]

 

 

1

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Non-Executive Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment and
employment services to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:                    . Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause (except as provided in Section 2(b) above), all of the Restricted
Shares that are unvested as of the time of such termination from the Company, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares) shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends with respect to such Restricted Shares, that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain

 

2

--------------------------------------------------------------------------------

 

subject to this Agreement (including without limitation the forfeiture
provisions set forth in Section 3 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement;
or (b) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation). The
Company shall not be required (i) to transfer on its books any of the Restricted
Shares which have been transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Restricted Shares or to pay
dividends to any transferee to whom such Restricted Shares have been transferred
in violation of any of the provisions of this Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Company’s obligation to release the Restricted Shares from
the forfeiture and nontransferability restrictions on the vesting date of such
Restricted Shares shall be subject to his or her satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements (“Withholding
Taxes”). The Recipient acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Recipient any Withholding
Taxes with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of Withholding Taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares; or (ii) arranging for the
delivery of proceeds from the

 

3

--------------------------------------------------------------------------------

 

sale on the market of enough shares to satisfy the Withholding Taxes. The
Recipient must execute Exhibit A to designate the manner in which Recipient will
satisfy the Withholding Taxes. Recipient may choose to execute Exhibit B to
provide a method for satisfying the Withholding Taxes that is compliant with
Rule 10b5-1 of the Securities Exchange Act of 1934, as amended. If Recipient
elects not to execute Exhibit B, the Company may require Recipient to execute
other instruments establishing how Recipient will satisfy the Withholding Taxes.

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

4

--------------------------------------------------------------------------------

 

Exhibit A

Election

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

[    ] I elect to use the Standing Order set forth on Exhibit B.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

[insert name of Recipient]

 

 

5

--------------------------------------------------------------------------------

 

Exhibit B

Standing Order1

[    ] I elect to pay the Company by cash or check up to $         in
Withholding Taxes in connection with each and every vesting date for the
Restricted Shares and to have the remainder, if any, of the Withholding Taxes
(the “Remaining Withholding”) satisfied by applying proceeds from a market sale
of Company securities issuable as a result of such vesting date as set forth
below.

or

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Shares satisfied by applying proceeds from
a market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Shares, I agree to the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock,
(ii) the Company is not in a black out period (as defined in the Company’s
Insider Trading Policy), (iii) the Company is not in a “pension plan blackout
period” (as defined in Regulation BTR) and I am not aware of the actual or
approximate beginning or ending dates of a “pension plan blackout period,”
(iv) sales will not be commenced within 30 calendar days of adoption of this
Standing Order, (v) I am not subject to any legal, regulatory or contractual
restriction or undertaking that would prevent the sales of shares contemplated
by this Standing Order, and (vi) I am entering into this Standing Order in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1. The Company and I have structured this Agreement to comply with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934, as amended, under Rule 10b5-1(c)(1) issued under such Act, and this
Agreement shall be interpreted to comply with such requirements.

 

1.IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

 

 

 

 

 

 

DEMANDWARE, INC.

 

 

 

 

Date:

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

By:

 

 

 

[name of Recipient]

 

 

7

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Performance-Based Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

 

 

 

Name of Recipient:

 

 

 

Maximum Number of Shares of Performance-Based Restricted Stock:

 

 

 

Target Number of Shares of Performance Based Restricted Stock:

 

 

 

Grant Date:

 

 

Demandware, Inc. (the “Company”) has selected you to receive a performance-based
restricted stock award, which is subject to the provisions of the Company’s 2012
Stock Incentive Plan (the “Plan”) and the terms and conditions contained in this
Performance-Based Restricted Stock Agreement. Please confirm your acceptance of
this award (the “Award”) and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

DEMANDWARE, INC.

 

 

By:

 

 

[insert name and title]

 

Accepted and Agreed:

 

 

[insert name of Recipient]

 

 

1

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Performance-Based Restricted Stock Agreement

The terms and conditions of the award of performance-based shares of restricted
stock (the “Restricted Shares”) with respect to shares of common stock of the
Company made to the Recipient, as set forth on the cover page of this Agreement,
are as follows:

 

1.

Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
employment services rendered and to be rendered by the Recipient to the Company
and to provide incentives with respect to the performance conditions set forth
in this Agreement and retention of the Recipient. Shares will only be treated as
vested if and to the extent (i) the Performance Condition on Schedule I is
satisfied and (ii) the Service-Based Condition in Section 3 hereof is satisfied.
Assuming the foregoing conditions are satisfied, the Company shall reflect the
results of such satisfaction through vesting an applicable number of the
Restricted Shares.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 4 of this Agreement and the restrictions on transfer set forth in
Section 5 of this Agreement.

 

2.

Determination of Performance.

The performance condition (“Performance Condition”) for the Award is set forth
on Schedule I hereto and the results of the performance must be certified by the
Company’s Compensation Committee before determined to have been met. Such
certification must be completed on or before                    with respect to
20     (the date of such certification being the “Performance Certification
Date”). If and to the extent the Performance Condition is not satisfied, the
Restricted Shares for which it is not satisfied will be immediately forfeited
upon                    with respect to 20    . Restricted Shares for which the
Performance Condition is satisfied are “Performance-Adjusted Restricted Shares”
(i.e., the number of Restricted Shares remaining after any downward adjustment
for the application of the Performance Condition).

 

3.

Vesting.

(a) Service-Based Condition; Vesting Schedule. Unless otherwise provided in this
Agreement or the Plan, the Performance-Adjusted Restricted Shares must also
satisfy the requirement to remain employed (the “Service-Based Condition”) in
accordance with the following vesting schedule:                     . Any
fractional number of Performance-Adjusted Restricted Shares resulting from the
application of the foregoing percentages shall be rounded down to the nearest
whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Performance-Adjusted Restricted Shares shall vest effective immediately
prior to the death or Disability (as defined below) of the Recipient or the
consummation of a Change of Control. For purposes of this Agreement,
“Disability” means (i) if the Recipient’s employment with the Company is subject
to the terms of an employment agreement between the Recipient and the Company,
which employment agreement includes a definition of “Disability”, the term
“Disability” as used in this Agreement shall have the meaning set forth in such
employment agreement during the period that such employment agreement remains in
effect; (ii) in the absence of such an agreement, the term “Disability” as used
in the Company’s long-term disability plan, if any; or (iii) if neither clause
(i) nor clause (ii) is applicable, a physical or mental infirmity which impairs
the Recipient’s ability to substantially perform his or her duties for a period
of 180 consecutive days. For purposes of this Agreement, a “Change of Control”
means, regardless of form thereof, consummation of (a) the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (b) a merger, reorganization or consolidation in
which the outstanding shares of capital stock of the Company are converted into
or exchanged for securities of the successor entity and the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, (c) the sale of all or a
majority of the outstanding capital stock of the Company to an unrelated person
or entity or (d) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the successor entity
immediately upon completion of the transaction; provided, however, that “Change
of Control” shall not include any financing transaction of the Company (whether
public or private) that would otherwise be and/or trigger a “Change of Control”
under (c) and/or (d) above.

 

2

--------------------------------------------------------------------------------

 

 

4.

Forfeiture of Unvested Restricted Shares Upon Employment Termination. 

In the event that the Recipient ceases to be employed by or a director of the
Company for any reason or no reason, with or without cause (except as provided
in Section 3(b) above), all of the Restricted Shares that are unvested as of the
time of such termination from the Company, as well as any Accrued Dividends (as
defined below) declared by the Company with respect to such unvested Restricted
Shares) shall be forfeited immediately and automatically to the Company, without
the payment of any consideration to the Recipient, effective as of such
termination of employment; provided, however, that the Committee may, in its
sole and absolute discretion agree to accelerate the vesting of the Award (to
the extent the Performance Condition has already been satisfied), upon
termination of employment or otherwise, for any reason or no reason, but shall
have no obligation to do so. The Recipient hereby authorizes the Company to take
any actions necessary or appropriate to cancel any certificate(s) representing
forfeited Restricted Shares and transfer ownership of such forfeited Restricted
Shares to the Company; and if the Company or its transfer agent requires an
executed stock power or similar confirmatory instrument in connection with such
cancellation and transfer, the Recipient shall promptly execute and deliver the
same to the Company. The Recipient shall have no further rights with respect to
any Restricted Shares, or any Accrued Dividends with respect to such Restricted
Shares, that are so forfeited. If the Recipient is employed by a subsidiary of
the Company, any references in this Agreement to employment with the Company
shall instead be deemed to refer to employment with such subsidiary.

Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, the Recipient shall not
be entitled (and by accepting an Award, thereby irrevocably waives any such
entitlement) to any payment or other benefit to compensate the Recipient for the
loss of any rights under the Plan as a result of the termination or expiration
of an Award in connection with any termination of employment or forfeiture of
Restricted Shares. No amounts earned pursuant to the Plan or any Award shall be
deemed to be eligible compensation in respect of any other plan of the Company
or any of its subsidiaries, except to the extent those plans or applicable law
provide otherwise.

 

5.

Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 4 and the restrictions
on transfer set forth in this Section 5) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares that have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

 

6.

Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Performance Based Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

 

7.

Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

 

3

--------------------------------------------------------------------------------

 

 

8.

Provisions of the Plan. 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property that the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

 

9.

Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Company’s obligation to release the Restricted Shares from
the forfeiture and nontransferability restrictions on the vesting date of such
Restricted Shares shall be subject to his or her satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements (“Withholding
Taxes”). The Recipient acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Recipient any Withholding
Taxes with respect to the vesting of the Restricted Shares. On each date on
which Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of Withholding Taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares; or (ii) arranging for the
delivery of proceeds from the sale on the market of enough shares to satisfy the
Withholding Taxes. The Recipient must execute Exhibit A to designate the manner
in which Recipient will satisfy the Withholding Taxes. Recipient may choose to
execute Exhibit B to provide a method for satisfying the Withholding Taxes that
is compliant with Rule 10b5-1 of the Securities Exchange Act of 1934, as
amended. If Recipient elects not to execute Exhibit B, the Company may require
Recipient to execute other instruments establishing how Recipient will satisfy
the Withholding Taxes.

 

10.

Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

4

--------------------------------------------------------------------------------

 

Exhibit A

Election

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

[    ] I elect to use the Standing Order set forth on Exhibit B.

 

Date:

 

 

By:

 

 

 

 

 

[insert name of Recipient]

 

 

5

--------------------------------------------------------------------------------

 

Exhibit B

Standing Order1

[    ] I elect to pay the Company by cash or check up to $         in
Withholding Taxes in connection with each and every vesting date for the
Restricted Shares and to have the remainder, if any, of the Withholding Taxes
(the “Remaining Withholding”) satisfied by applying proceeds from a market sale
of Company securities issuable as a result of such vesting date as set forth
below.

or

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Shares satisfied by applying proceeds from
a market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Shares, I agree to the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock,
(ii) the Company is not in a black out period (as defined in the Company’s
Insider Trading Policy), (iii) the Company is not in a “pension plan blackout
period” (as defined in Regulation BTR) and I am not aware of the actual or
approximate beginning or ending dates of a “pension plan blackout period,”
(iv) sales will not be commenced within 30 calendar days of adoption of this
Standing Order, (v) I am not subject to any legal, regulatory or contractual
restriction or undertaking that would prevent the sales of shares contemplated
by this Standing Order, and (vi) I am entering into this Standing Order in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1. The Company and I have structured this Agreement to comply with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934, as amended, under Rule 10b5-1(c)(1) issued under such Act, and this
Agreement shall be interpreted to comply with such requirements.

 

1.IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

 

 

 

DEMANDWARE, INC.

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

[name of Recipient]

 

 

7

--------------------------------------------------------------------------------

 

SCHEDULE I

Performance-Based Restricted Stock Metrics:

Subject to the terms of the Plan and the Award Agreement, the number of
Restricted Shares satisfying the Performance Condition portion of the vesting
conditions (i.e., the Performance-Adjusted Restricted Shares) is based on
Company performance versus the following goal:

 

 

8

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement for Dutch Participant

Granted Under 2012 Stock Incentive Plan

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on                     , 20    (the “Grant Date”) to
                    , an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2012 Stock Incentive Plan (the “Plan”), a total of                 
shares (the “Shares”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $             per Share. Unless earlier terminated, this
option shall expire at 5:00 p.m., Eastern time, on                     , 20    
(the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to             . For purposes of
this Agreement, “Vesting Commencement Date” shall mean                     ,
20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean an “urgent

 

1

--------------------------------------------------------------------------------

 

cause for dismissal” (dringende reden, as referred to in section 7:678 of the
Dutch Civil Code) or willful misconduct by the Participant or willful failure by
the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant’s employment
or other relationship shall be considered to have been terminated for “Cause” if
the Company determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted.

4.

Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until, in as far as any benefit derived by the Optionee from the Plan is
considered taxable wages pursuant to the provisions of the Dutch Wage Tax Act
(Wet op de loonbelasting 1964), the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes or social security premiums required by law to be
withheld in respect of this option.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.

Data privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Agreement by and among, as applicable, his or her employer or
contracting party and the Company for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan.

The Participant understands that the Company holds certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, work location and phone number, date of birth, hire date,
details of all awards or other entitlement to shares awarded, cancelled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Personal Data”).
The Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan. The Participant understands that Personal Data will be held only as
long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view Personal Data, request additional information about the storage
and processing of Personal Data, require any necessary amendments to Personal
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

 

2

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

 

 

DEMANDWARE, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

3

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

 

 

PARTICIPANT:

 

 

 

 

Address:

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

(Australian Recipients only)

 

 

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

 

 

DEMANDWARE, INC.

 

 

By:

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

[insert name of Recipient]

 

 

1

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

(Australian Recipients only)

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment] and
employment services to be rendered by the Recipient to the Company. For the
avoidance of doubt, the award is made in respect of Restricted Shares only and
is in no way substitutable for a cash payment (equivalent to the value of the
shares or other eligible products, or the value of an increase in their price).

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. The Restricted Shares will be
identifiable by identifying numbers and are unique to the Recipient. If, in
accordance with the terms of this Agreement, the Restricted Shares shall no
longer be eligible to vest in the Recipient, those Restricted Shares may not be
transferred to any other party, save for transfer to the Company contemplated in
accordance with Section 3 below. Following the vesting of Restricted Shares
pursuant to Section 2 below, the Recipient must within 6 months after vesting,
provide notice to the Company electing to have the relevant Restricted Shares
delivered to the Recipient (“Exercise Notice”). If the Recipient fails to serve
an Exercise Notice within 6 months after vesting the Company may in its
discretion forfeit the Restricted Shares which were the subject of vesting.
Within 14 days after receipt of a valid Exercise Notice, the Company must
deliver to the Recipient a certificate representing the vested Restricted Shares
which are the subject of a valid Exercise Notice. The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule: [________]. Any fractional number of Restricted Shares resulting from
the application of the foregoing percentages shall be rounded down to the
nearest whole number of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by, a director of, or a
consultant or advisor to the Company for any reason or no reason, with or
without cause (except as provided in Section 2(b) above), all of the Restricted
Shares that are unvested as of the time of such termination from the Company, as
well as any Accrued Dividends (as defined below) declared by the Company with
respect to such unvested Restricted Shares) shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment. The Recipient hereby
authorizes the Company to take any actions necessary or appropriate to cancel
any certificate(s) representing forfeited Restricted Shares and transfer
ownership of such forfeited Restricted Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares, or any Accrued
Dividends with respect to such Restricted Shares, that are so forfeited. If the
Recipient is employed by a subsidiary of the Company, any references in this
Agreement to employment with the Company shall instead be deemed to refer to
employment with such subsidiary.

 

2

--------------------------------------------------------------------------------

 

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. [Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8. Tax Matters.

(a) Acknowledgments. The Recipient acknowledges that he or she is responsible
for obtaining the advice of the Recipient’s own tax advisors with respect to the
acquisition of the Restricted Shares and the Recipient is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents with respect to the tax consequences relating to the Restricted
Shares. The Recipient understands that the Recipient (and not the Company) shall
be responsible for the Recipient’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the Restricted Shares and
any Accrued Dividends with respect to such Restricted Shares.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law, whether that
of the United States federal authorities, the State of Delaware or Australia, to
be withheld with respect to the Restricted Shares.

 

3

--------------------------------------------------------------------------------

 

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

 

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

to Employees in the People’s Republic of China

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on             , 20    (the “Grant Date”) to
                    , an employee of the Company or one of its subsidiaries or
affiliates (the “Participant”), of an option to purchase, in whole or in part,
on the terms provided herein and in the Company’s 2012 Stock Incentive Plan (the
“Plan”), a total of                  shares (the “Shares”) of common stock,
$0.01 par value per share, of the Company (“Common Stock”) at $        per
Share. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
time, on         , 20    (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as
to                                , provided that the Participant remains
employed by the Company or a subsidiary or affiliate as of each such date. For
purposes of this Agreement, “Vesting Commencement Date” shall mean
                    , 20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full as described below. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share. The
Participant may exercise any or all of his vested options by providing
irrevocable instructions to the Company’s broker, which currently is Morgan
Stanley (“MS”). Upon the Participant’s instruction to exercise, MS will
simultaneously sell (out of the Shares subject to the options exercised) the
number of Shares that is sufficient to pay the exercise price of the options
being exercised, as well as applicable brokerage fees. The Participant may also
instruct MS to sell all the Shares subject to the option being exercised. To the
extent that applicable laws or regulatory requirements change, the Company
reserves the right to permit the Participant to exercise the option via any
other payment method provided under the Plan.

NQL OPTION AGT CHINESE CITIZEN EMPLOYEES 040115

 

1

--------------------------------------------------------------------------------

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee of the Company or a subsidiary or
affiliate (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of 180 days following the
date of death or disability of the Participant (or such other period as may be
imposed by the Company at its discretion to facilitate compliance with
applicable laws or regulatory requirements, including any restrictions mandated
by the State Administration of Foreign Exchange (the “SAFE”) in China), by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant’s employment or other
relationship shall be considered to have been terminated for “Cause” if the
Company determines, within thirty (30) days after the Participant’s resignation,
that termination for Cause was warranted.

4.

Withholding.

No Shares will be issued or sale proceeds distributed pursuant to the exercise
of this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.

In particular, the employer in China has the obligation to withhold personal
income tax (“PIT”). The employer will submit a tax return and make a payment to
the tax authorities on behalf of the Participant. By accepting the option, the
Participant authorizes the employer to deduct personal income tax in relation to
the options from his monthly payroll. The Participant agrees to make immediate
payment to the Company or the employer if the salary deduction is not sufficient
for the required personal income tax withholding. In addition, the Participant
authorizes the Company to withhold or sell a sufficient number of Shares under
the option to cover the taxes due or to take any other measures permitted under
the Plan or this agreement to cover the taxes due. The Participant acknowledges
that the Company will not release any of stock sale proceeds to the Participant
until the payment of the full amount of the PIT is received by the Company or
the employer (as evidenced by a tax payment slip).

Because stock sale proceeds are processed in US dollars while the calculation
and submission of Personal Income Tax in China (“PIT”) are required to be in
Chinese yuan, the Participant understands and agrees that the exchange rate
applicable to the calculation of PIT is subject to fluctuation. Neither the
Company nor the employer is responsible for any foreign exchange fluctuation
between local currency and the United States Dollar or the selection by the
Company or the employer in its sole discretion of an applicable foreign currency
exchange rate that may affect the value of the option (or the calculation of PIT
thereunder). The Participant also understands and agrees that the future value
of the underlying Shares is unknown and cannot be predicted with certainty and
may decrease in value, even below the exercise price.

NQL Option AGT Chinese Citizen Employees

 

2

--------------------------------------------------------------------------------

 

5.

Transfer Restrictions and Forced Sale. 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

Following exercise of the option, the Participant may immediately sell the
Shares received (solely in accordance with the Company’s Insider Trading Policy)
or hold the Shares in his MS account to sell at a later date. However, the
Participant will not be permitted to transfer or move any Shares out of his MS
account other than upon the sale of such Shares. Furthermore, the Participant is
not permitted to hold any options or Shares after 180 days following termination
of employment (or such other time period as may be imposed by the Company to
comply with applicable laws or regulatory requirements, including restrictions
mandated by the SAFE). This means that any vested options must be exercised (and
any resulting Shares sold), at the latest, within 180 days following termination
or they will be forfeited. Any Shares received from a previous exercise and held
by the Participant will be subject to a forced sale by the 180th day after
termination.

6.

Repatriation.

Due to foreign exchange restrictions in China, the Participant is required to
repatriate all proceeds that received from dividend payments (if any) and/or the
above sale of Shares to China through a domestic special-purpose foreign
exchange account that the Company has established for this purpose. By accepting
the option, the Participant agrees to this repatriation process. MS will remit
the proceeds from any sale of Shares, less any commissions or other fees,
directly to the Company’s special-purpose foreign exchange account. The proceeds
may then be distributed to the Participant, subject to the Company’s
determination that the Participant has paid (through payroll withholdings,
direct reimbursement to his employer, net share withholding, sell-to-cover, or
other method as specified by the Company) any tax amounts that are due as
described in Section 4 above.

At the Company’s discretion, the proceeds may be distributed from the
special-purpose foreign exchange account directly to the Participant’s
individual USD account. If requested by the Company, the Participant is
responsible for providing a personal domestic bank account to receive sale
proceeds. The Participant is responsible for the accuracy of the account
information provided to the Company and for ensuring that the bank account is
able to receive deposits in US dollars. Alternatively, the Company may at its
discretion convert USD sale proceeds to RMB and transfer such proceeds to the
local employer for distribution to the Participant through local payroll. The
Company also reserves the right to transfer a portion of or all sale proceeds to
the local employer or to the tax authorities to pay any tax amounts that are
due.

7.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option. The Participant understands that the foreign
exchange and tax processes that are deemed necessary or advisable by the Company
in order to comply with the requirements of the SAFE and other PRC laws are
subject to change. In addition, the Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on this option and
the Shares subject to this option and on any other Award or Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with applicable laws or facilitate the
administration of the Plan. The Participant agrees to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, the Participant acknowledges that the applicable laws of the
country in which Participant is residing or working at the time of grant,
vesting and exercise of the option or the sale of Shares received pursuant to
the option (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject the Participant to
additional procedural or regulatory requirements that the Participant is and
will be solely responsible for and must fulfill.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

 

 

 

DEMANDWARE, INC.

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

NQL Option AGT Chinese Citizen Employees

 

3

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

 

 

PARTICIPANT:

 

 

 

 

Address:

 

 

 

 

NQL Option AGT Chinese Citizen Employees

 

 

 

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

to Employees in the People’s Republic of China

 

 

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

 

 

DEMANDWARE, INC.

 

 

By:

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

[insert name of Recipient]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORM OF RSA PRC citizens 04012015

1

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment and
employment services to be rendered] by the Recipient to the Company or a
subsidiary or affiliate.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:                                 , provided that the Participant
remains employed by the Company or a subsidiary or affiliate as of each such
date. Any fractional number of Restricted Shares resulting from the application
of the foregoing percentages shall be rounded down to the nearest whole number
of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause (except as provided in Section 2(b)
above), all of the Restricted Shares that are unvested as of the time of such
termination from the Company, as well as any Accrued Dividends (as defined
below) declared by the Company with respect to such unvested Restricted Shares)
shall be forfeited immediately and automatically to the Company, without the
payment of any consideration to the Recipient, effective as of such termination
of employment. The Recipient hereby authorizes the Company to take any actions
necessary or appropriate to cancel any certificate(s) representing forfeited
Restricted Shares and transfer ownership of such forfeited Restricted Shares to
the Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company. The Recipient shall have no further rights with respect to any
Restricted Shares, or any Accrued Dividends with respect to such Restricted
Shares, that are so forfeited. If the Recipient is employed by a subsidiary of
the Company, any references in this Agreement to employment with the Company
shall instead be deemed to refer to employment with such subsidiary.

4. Restrictions on Transfer and Forced Sale.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain

FORM OF RSA PRC citizens 04012015

2

--------------------------------------------------------------------------------

 

subject to this Agreement (including without limitation the forfeiture
provisions set forth in Section 3 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement;
or (b) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation). The
Company shall not be required (i) to transfer on its books any of the Restricted
Shares which have been transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Restricted Shares or to pay
dividends to any transferee to whom such Restricted Shares have been transferred
in violation of any of the provisions of this Agreement.

Following vesting of the Restricted Shares, the Participant may immediately sell
the Restricted Shares received (solely in accordance with the Company’s Insider
Trading Policy) or hold the Restricted Shares in his account with the Company’s
broker, which currently is Morgan Stanley (“MS”), to sell at a later date.
However, the Participant will not be permitted to transfer or move any
Restricted Shares out of his MS account other than upon the sale of such
Restricted Shares. Furthermore, the Participant is not permitted to hold any
Restricted Shares after 180 days following termination of employment (or such
other time period as may be imposed by the Company to comply with applicable
laws or regulatory requirements, including restrictions mandated by the SAFE).
This means that any vested Restricted Shares must be sold, at the latest, within
180 days following termination or they will be forfeited. Any Restricted Shares
previously vested and held by the Participant will be subject to a forced sale
by the 180th day after termination.

5. Repatriation.

Due to foreign exchange restrictions in China, the Participant is required to
repatriate all proceeds that received from dividend payments (if any) and/or the
above sale of Restricted Shares to China through a domestic special-purpose
foreign exchange account that the Company has established for this purpose. By
accepting the Restricted Shares, the Participant agrees to this repatriation
process. MS will remit the proceeds from any sale of Restricted Shares, less any
commissions or other fees, directly to the Company’s special-purpose foreign
exchange account. The proceeds may then be distributed to the Participant,
subject to the Company’s determination that the Participant has paid (through
payroll withholdings, direct reimbursement to his employer, net share
withholding, sell-to-cover, or other method as specified by the Company) any tax
amounts that are due as described in Section 9 below.

At the Company’s discretion, the proceeds may be distributed from the
special-purpose foreign exchange account directly to the Participant’s
individual USD account. If requested by the Company, the Participant is
responsible for providing a personal domestic bank account to receive sale
proceeds. The Participant is responsible for the accuracy of the account
information provided to the Company and for ensuring that the bank account is
able to receive deposits in US dollars. Alternatively, the Company may at its
discretion convert USD sale proceeds to RMB and transfer such proceeds to the
local employer for distribution to the Participant through local payroll. The
Company also reserves the right to transfer a portion of or all sale proceeds to
the local employer or to the tax authorities to pay any tax amounts that are
due.

6. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

FORM OF RSA PRC citizens 04012015

3

--------------------------------------------------------------------------------

 

7. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. [Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

8. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

The Participant understands that the foreign exchange and tax processes that are
deemed necessary or advisable by the Company in order to comply with the
requirements of the SAFE and other PRC laws are subject to change. In addition,
the Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the Restricted Shares and on any other Award or
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with applicable laws or facilitate the
administration of the Plan. The Participant agrees to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, the Participant acknowledges that the applicable laws of the
country in which Participant is residing or working at the time of grant,
vesting or the sale of Restricted Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor, or other matters) may
subject the Participant to additional procedural or regulatory requirements that
the Participant is and will be solely responsible for and must fulfill.

9. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
(i) making a cash payment to the Company on the date of vesting of the
Restricted Shares, in the amount of the Company’s withholding obligation in
connection with the vesting of such Restricted Shares.

In particular, the employer in China has the obligation to withhold personal
income tax (“PIT”). The employer will submit a tax return and make a payment to
the tax authorities on behalf of the Participant. By accepting the Restricted
Shares, the Participant authorizes the employer to deduct personal income tax in
relation to the Restricted Shares from his monthly payroll. The Participant
agrees to make immediate payment to the Company or the employer if the salary
deduction is not sufficient for the required personal income tax withholding. In
addition, the Participant authorizes the Company to withhold or sell a
sufficient number of Restricted Shares to cover the taxes due or to take any
other measures permitted under the Plan or this agreement to cover the taxes
due. The Participant acknowledges that the Company will not release any of stock
sale proceeds to the Participant until the payment of the full amount of the PIT
is received by the Company or the employer (as evidenced by a tax payment slip).

FORM OF RSA PRC citizens 04012015

4

--------------------------------------------------------------------------------

 

Because stock sale proceeds are processed in US dollars while the calculation
and submission of Personal Income Tax in China (“PIT”) are required to be in
Chinese yuan, the Participant understands and agrees that the exchange rate
applicable to the calculation of PIT is subject to fluctuation. Neither the
Company nor the employer is responsible for any foreign exchange fluctuation
between local currency and the United States Dollar or the selection by the
Company or the employer in its sole discretion of an applicable foreign currency
exchange rate that may affect the value of the Restricted Shares (or the
calculation of PIT thereunder). The Participant also understands and agrees that
the future value of the underlying Restricted Shares is unknown and cannot be
predicted with certainty and may decrease in value, even below the exercise
price.

10. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

 

FORM OF RSA PRC citizens 04012015

5

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Nonstatutory Stock Option Agreement

Granted Under 2012 Stock Incentive Plan

to Employees in the People’s Republic of China

1.

Grant of Option.

This agreement evidences the grant by Demandware, Inc., a Delaware corporation
(the “Company”), on            , 20    (the “Grant Date”) to
                    , an employee of the Company or one of its subsidiaries or
affiliates (the “Participant”), of an option to purchase, in whole or in part,
on the terms provided herein and in the Company’s 2012 Stock Incentive Plan (the
“Plan”), a total of                  shares (the “Shares”) of common stock,
$0.01 par value per share, of the Company (“Common Stock”) at $        per
Share. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
time, on             , 20    (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to                     ,
provided that the Participant remains employed by the Company or a subsidiary or
affiliate as of each such date. For purposes of this Agreement, “Vesting
Commencement Date” shall mean                     , 20    .

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee of the Company or a subsidiary or
affiliate (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three (3) months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one (1) year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

NQL AGT CHINA NON PRC CITIZEN 041520151

1

--------------------------------------------------------------------------------

 

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean willful misconduct by the Participant or willful failure by the Participant
to perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant’s employment or other
relationship shall be considered to have been terminated for “Cause” if the
Company determines, within thirty (30) days after the Participant’s resignation,
that termination for Cause was warranted.

4.

Withholding.

No Shares will be issued or sale proceeds distributed pursuant to the exercise
of this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.

In particular, the employer in China has the obligation to withhold personal
income tax (“PIT”). The employer will submit a tax return and make a payment to
the tax authorities on behalf of the Participant. By accepting the option, the
Participant authorizes the employer to deduct personal income tax in relation to
the options from his monthly payroll. The Participant agrees to make immediate
payment to the Company or the employer if the salary deduction is not sufficient
for the required personal income tax withholding. In addition, the Participant
authorizes the Company to withhold or sell a sufficient number of Shares under
the option to cover the taxes due or to take any other measures permitted under
the Plan or this agreement to cover the taxes due. The Participant acknowledges
that the Company will not release any of stock sale proceeds to the Participant
until the payment of the full amount of the PIT is received by the Company or
the employer (as evidenced by a tax payment slip).

Because stock sale proceeds are processed in US dollars while the calculation
and submission of Personal Income Tax in China (“PIT”) are required to be in
Chinese yuan, the Participant understands and agrees that the exchange rate
applicable to the calculation of PIT is subject to fluctuation. Neither the
Company nor the employer is responsible for any foreign exchange fluctuation
between local currency and the United States Dollar or the selection by the
Company or the employer in its sole discretion of an applicable foreign currency
exchange rate that may affect the value of the option (or the calculation of PIT
thereunder). The Participant also understands and agrees that the future value
of the underlying Shares is unknown and cannot be predicted with certainty and
may decrease in value, even below the exercise price.

5.

Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option. The Participant understands that the tax processes
that are deemed necessary or advisable by the Company in order to comply with
the requirements of the PRC laws are subject to change. In addition, the Company
reserves the right to impose other requirements on the Participant’s
participation in the Plan, on this option and the Shares subject to this option
and on any other Award or Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with
applicable laws or facilitate the administration of the Plan. The Participant
agrees to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. Furthermore, the Participant acknowledges that the
applicable laws of the country in which Participant is residing or working at
the time of grant, vesting and exercise of the option or the sale of Shares
received pursuant to the option (including any rules or regulations governing
securities, foreign exchange, tax, labor, or other matters) may subject the
Participant to additional procedural or regulatory requirements that the
Participant is and will be solely responsible for and must fulfill.

NQL AGT CHINA NON PRC CITIZEN 041520151

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

 

 

 

DEMANDWARE, INC.

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 




NQL AGT CHINA NON PRC CITIZEN 041520151

3

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Stock Incentive Plan.

 

 

 

PARTICIPANT:

 

 

 

 

Address:

 

 

 

 

NQL AGT CHINA NON PRC CITIZEN 041520151

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

Granted Under 2012 Stock Incentive Plan

to Employees in the People’s Republic of China

 

 

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

Demandware, Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2012 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

 

 

DEMANDWARE, INC.

 

 

By:

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

[insert name of Recipient]

 

 FORM OF RSA China NON PRC Citizen 04152015

1

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
[employment services rendered and to be rendered] [acceptance of employment and
employment services to be rendered] by the Recipient to the Company or a
subsidiary or affiliate.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:                                 , provided that the Participant
remains employed by the Company or a subsidiary or affiliate as of each such
date. Any fractional number of Restricted Shares resulting from the application
of the foregoing percentages shall be rounded down to the nearest whole number
of Restricted Shares.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definitions. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause (except as provided in Section 2(b)
above), all of the Restricted Shares that are unvested as of the time of such
termination from the Company, as well as any Accrued Dividends (as defined
below) declared by the Company with respect to such unvested Restricted Shares)
shall be forfeited immediately and automatically to the Company, without the
payment of any consideration to the Recipient, effective as of such termination
of employment. The Recipient hereby authorizes the Company to take any actions
necessary or appropriate to cancel any certificate(s) representing forfeited
Restricted Shares and transfer ownership of such forfeited Restricted Shares to
the Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company. The Recipient shall have no further rights with respect to any
Restricted Shares, or any Accrued Dividends with respect to such Restricted
Shares, that are so forfeited. If the Recipient is employed by a subsidiary of
the Company, any references in this Agreement to employment with the Company
shall instead be deemed to refer to employment with such subsidiary.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain

 FORM OF RSA China NON PRC Citizen 04152015

2

--------------------------------------------------------------------------------

 

subject to this Agreement (including without limitation the forfeiture
provisions set forth in Section 3 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement;
or (b) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation). The
Company shall not be required (i) to transfer on its books any of the Restricted
Shares which have been transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Restricted Shares or to pay
dividends to any transferee to whom such Restricted Shares have been transferred
in violation of any of the provisions of this Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders. [Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

The Participant understands that the tax processes that are deemed necessary or
advisable by the Company in order to comply with the requirements of the PRC
laws are subject to change. In addition, the Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Shares and on any other Award or Shares acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with applicable laws or facilitate the administration of the Plan. The
Participant agrees to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Furthermore, the Participant acknowledges
that the applicable laws of the country in which Participant is residing or
working at the time of grant, vesting or the sale of Restricted Shares
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the Participant to additional procedural or
regulatory requirements that the Participant is and will be solely responsible
for and must fulfill.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares and any Accrued Dividends with respect to
such Restricted Shares. The Recipient acknowledges that he or she has been
informed of the availability of making an election under Section 83(b) of the
Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.

(b) Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to

 FORM OF RSA China NON PRC Citizen 04152015

3

--------------------------------------------------------------------------------

 

the vesting of the Restricted Shares. On each date on which Restricted Shares
vest, the Company shall deliver written notice to the Recipient of the amount of
withholding taxes due with respect to the vesting of the Restricted Shares that
vest on such date; provided, however, that the total tax withholding cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). The
Recipient shall satisfy such tax withholding obligations by (i) making a cash
payment to the Company on the date of vesting of the Restricted Shares, in the
amount of the Company’s withholding obligation in connection with the vesting of
such Restricted Shares.

In particular, the employer in China has the obligation to withhold personal
income tax (“PIT”). The employer will submit a tax return and make a payment to
the tax authorities on behalf of the Participant. By accepting the Restricted
Shares, the Participant authorizes the employer to deduct personal income tax in
relation to the Restricted Shares from his monthly payroll. The Participant
agrees to make immediate payment to the Company or the employer if the salary
deduction is not sufficient for the required personal income tax withholding. In
addition, the Participant authorizes the Company to withhold or sell a
sufficient number of Restricted Shares to cover the taxes due or to take any
other measures permitted under the Plan or this agreement to cover the taxes
due. The Participant acknowledges that the Company will not release any of stock
sale proceeds to the Participant until the payment of the full amount of the PIT
is received by the Company or the employer (as evidenced by a tax payment slip).

Because stock sale proceeds are processed in US dollars while the calculation
and submission of Personal Income Tax in China (“PIT”) are required to be in
Chinese yuan, the Participant understands and agrees that the exchange rate
applicable to the calculation of PIT is subject to fluctuation. Neither the
Company nor the employer is responsible for any foreign exchange fluctuation
between local currency and the United States Dollar or the selection by the
Company or the employer in its sole discretion of an applicable foreign currency
exchange rate that may affect the value of the Restricted Shares (or the
calculation of PIT thereunder). The Participant also understands and agrees that
the future value of the underlying Restricted Shares is unknown and cannot be
predicted with certainty and may decrease in value, even below the exercise
price.

9. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Recipient.

(b) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 

 FORM OF RSA China NON PRC Citizen 04152015

4

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Unit Agreement

Granted Under 2012 Stock Incentive Plan

 

Name of Recipient:

______________________________

Number of Restricted Stock Units awarded:

 

___________ shares of common stock

Grant Date:

___________

Vesting:

___________________________ (each of the foregoing a “Vesting Date”)

 

Demandware, Inc. (the “Company”) has granted you restricted stock units, which
are subject to the provisions of the Company’s 2012 Stock Incentive Plan, as it
may be amended from time to time (the “Plan”) and the terms and conditions
contained in this Restricted Stock Unit Agreement (this “Agreement”).  Please
confirm your acceptance of this award (the “Award”), that you have received and
read the Plan, and that you understand and agree to the terms and conditions of
this Agreement and the Plan by signing a copy of this Agreement where indicated
below.

 

DEMANDWARE, INC.

By:

 

 

Thomas Ebling, CEO and President

 

Accepted and Agreed:

__________________________

NAME

 

1

--------------------------------------------------------------------------------

 

IMPORTANT NOTICE FOR SELL TO COVER AND STANDING ORDER

While Demandware generally strives to structure its equity awards to vest in
open trading windows under our Insider Trading Policy, if you are aware of
“material nonpublic information” during an open trading window, the insider
trading laws and our Insider Trading Policy prohibit you from selling Demandware
stock (even sales to cover your withholding tax obligations) despite the fact
that there is an open trading window. In addition, the Company may from time to
time implement an additional blackout period in view of significant events or
other developments involving the Company and such additional blackout period may
inhibit your ability to freely sell shares upon vesting to cover your
withholding tax obligations.

A person who trades while aware of material nonpublic information or during a
blackout period should not be liable for insider trading if that person entered
into a 10b5-1 Plan in accordance with the safe harbor rules. The Standing Order
attached to your award agreement is structured to comply with the affirmative
defenses and the safe harbor rules.

If you wish to take advantage of the safe harbor and have the ability to sell
shares during a closed trading window, you should accept and enter into the
Standing Order.  As of the date that you accept and enter into the Standing
Order, (i) you must not be aware of material nonpublic information, (ii)
Demandware must not be in any blackout periods and (iii) you must be entering
into the Standing Order in good faith.  If you choose to accept and enter into
the Standing Order, your choice is irrevocable. Any sales under the Standing
Order may not be commenced until 30 calendar days after the adoption of this
Standing Order.

 

2

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Unit Agreement

The terms and conditions of the award of restricted stock units (“RSUs”) with
respect to shares (the “Shares”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”) made to the Recipient as set forth on the cover
page of this Agreement, are as follows:

1. Issuance of RSUs.

The RSUs are issued to the Recipient, effective as of the Grant Date (as set
forth on the cover page of this Agreement), in consideration of employment
services to be rendered by the Recipient to the Company and to provide
incentives with respect to the retention of the Recipient and service conditions
set forth in this Agreement.  The award consists of RSUs that will vest solely
based on continued employment.  Assuming the foregoing conditions are satisfied,
the Company shall deliver a share of Common Stock for each RSU that becomes
vested.

2. Vesting.

(a) Vesting Schedule; Delivery of Shares. Unless otherwise provided in this
Agreement or the Plan, the RSUs shall vest in accordance with the vesting
schedule as set forth on the cover page of this Agreement, provided that the
Recipient remains employed by the Company.  Any fractional number of RSUs
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of RSUs.  The Shares shall be delivered as soon
as practicable in the 60 days following each Vesting Date, subject to the
conditions below.

(b) Acceleration of Vesting. Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c) Definition. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

3. Forfeiture of Unvested RSUs.

(a) If the Recipient ceases to be employed by, a director of, or a consultant or
advisor to, the Company for any reason or no reason, with or without cause
(except as provided above in Section 2), all of the RSUs that are unvested as of
the time of such termination from the Company shall be forfeited immediately and
automatically, without the payment of any consideration to the Recipient,
effective as of such termination of employment; provided, however, that, subject
to any minimum vesting requirements in the Plan, the Compensation Committee or a
subcommittee of the Compensation Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Award, upon termination of
employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.  The Recipient shall have no further rights with respect to
any RSUs that are so forfeited.  Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Recipient shall not be entitled (and by accepting an Award,
thereby irrevocably waives any such entitlement) to any payment or other benefit
to compensate the Recipient for the loss of any rights under the Plan as a
result of the termination or expiration of an Award in connection with any
termination of employment or forfeiture of RSUs.  No amounts earned pursuant to
the Plan or any Award shall be deemed to be eligible compensation in respect of
any other plan of the Company or any of its subsidiaries, except to the extent
those plans or applicable law provide otherwise.

(b) Status of Employment. If the Recipient is employed by a subsidiary of the
Company, any references in this Agreement to employment with the Company shall
instead be deemed to refer to employment with such subsidiary.  If the Recipient
is on military leave, sick leave, or other leave of absence approved by the
Company or its subsidiary, his or her employment will be treated as continuing
intact during the period of such leave, provided that he or she is expected to
return to work at the conclusion of the leave or the leave is treated as
employment for purposes of applicable law.  The Recipient’s employment will be
deemed to have terminated on the first day after the expiration of such leave
unless he or she has returned to work.

 

3

--------------------------------------------------------------------------------

 

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs
or Shares to which they relate, or any interest therein, until such RSUs have
vested and the Shares have been distributed.

5. Rights as a Shareholder.

The Recipient shall not have any right in, or with respect to, any of the Shares
(including voting rights) issuable under the Award unless, until, and to the
extent that the Award vests and is settled by issuance of the Shares to the
Recipient.  The RSUs will not receive Dividend Equivalent Rights.

6. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
in this Award have the meanings set forth in the Plan.  As provided in the Plan,
upon the occurrence of a Reorganization Event (as defined in the Plan), the
rights of the Company hereunder shall inure to the benefit of the Company’s
successor and, unless the Board determines otherwise, shall apply to the cash,
securities or other property that the RSUs were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the RSUs under this Agreement.

7. Tax Matters.

(a) Acknowledgments. The Recipient acknowledges that he or she is responsible
for obtaining the advice of the Recipient’s own tax advisors with respect to the
Award and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Award. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.

(b) Withholding. The Company’s obligation to distribute the Shares underlying
the RSUs on or after an applicable Vesting Date of such RSUs shall be subject to
his or her satisfaction of all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax related
withholding requirements (“Withholding Taxes”).  The Recipient acknowledges and
agrees that the Company has the right to deduct from payments of any kind
otherwise due to the Recipient any Withholding Taxes with respect to the vesting
of the RSUs. On each date on which RSUs vest, the Company shall deliver written
notice to the Recipient of the amount of Withholding Taxes due with respect to
the vesting of the RSUs that vest on such date; provided, however, that the
total tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income) unless otherwise provided by the Board. The Recipient shall
satisfy such tax withholding obligations by (i) making a cash payment to the
Company on the date of vesting of the RSUs, in the amount of the Company’s
withholding obligation in connection with the vesting of such RSUs; or
(ii) arranging for the delivery of proceeds from the sale on the market of
enough shares to satisfy the Withholding Taxes.  The Recipient must execute
Exhibit A to designate the manner in which Recipient will satisfy the
Withholding Taxes.  Recipient may choose to execute Exhibit B to provide a
method for satisfying the Withholding Taxes that is compliant with Rule 10b5-1
of the Securities Exchange Act of 1934, as amended.  If Recipient elects not to
execute Exhibit B, the Company may require Recipient to execute other
instruments establishing how Recipient will satisfy the Withholding Taxes.

8. Miscellaneous.

(a) Authority of Compensation Committee; Amendment.  In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan.  All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Recipient. Subject to the restrictions in the Plan, the
Compensation Committee may amend, modify, or terminate this Award, including
substituting therefor another Award of the same or a different type, provided
that the Participant’s consent to such action shall be required unless (i) the
Compensation Committee determines that the action, taking into account any
related action, would not materially and adversely affect the Participant or
(ii) the action is permitted by the terms of the Plan.

(b) Data Privacy and Electronic Delivery.  By executing this Agreement, the
Recipient: (i) authorizes the Company, its affiliates, and any agent of the
Company or its affiliates administering the Plan or providing Plan recordkeeping
services thereto, to

 

4

--------------------------------------------------------------------------------

 

disclose to the Company, its affiliates or third-party service providers such
information and data as may be deemed necessary or appropriate to facilitate the
grant of Awards; (ii) waives any data privacy rights that the undersigned may
have with respect to such information; and (iii) authorizes the Company, its
affiliates, and third-party service providers to store and transmit such
information in electronic form.  The undersigned agrees that the Company, its
affiliates, and their agents may deliver electronically all documents relating
to the Plan or this Award.

(c) No Right to Continued Employment or Grant.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the RSUs is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Recipient any rights with respect to continued employment by the
Company.  No person shall have any claim or right to be granted an Award.

(d) Cancellation and Rescission of Award.  In consideration of this Award the
Recipient agrees that if he or she breaches his or her obligations under the
terms of the Company’s Nondisclosure, Developments and NonSolicitation Agreement
and Employee Non-Competition Agreement, then the Company may cancel, suspend,
withhold, or otherwise limit or restrict (in whole or in part) the vesting of
this Award.  If this Award vests prior to the occurrence or discovery by the
Company of any such breach, then the Compensation Committee may rescind the
vesting of this Award at any time within the one year period after such
vesting.  If the Award is rescinded, the Recipient must pay to the Company the
amount of income recognized upon distribution of any Shares in satisfaction of
the Award and any further income or gain upon sale of such Shares, in such
manner and on such terms and conditions as may be required by the Compensation
Committee, and the Company shall be entitled to set off the amount of any such
income against any amount that it may owe to the Recipient, except as Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) or other
applicable law may prohibit such offset.

(e) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(f) Unfunded Rights.  The right of the Recipient to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company.  The Recipient shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

(g) Compliance with Section 409A.  This Agreement is intended to provide for
compensation that is exempt from or compliant with Section 409A and shall be
interpreted consistently with such intent.  Accordingly, a Recipient shall have
no right to designate the taxable year of payment.  For purposes of the Award,
ceasing to be employed shall be determined based on the standards for
“separation from service” under Section 409A.  The Company makes no
representations or warranty and shall have no liability to the Recipient or any
other person if any provisions of or payments, compensation or other benefits
under this Agreement are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not satisfy the conditions of that
section.

 

5

--------------------------------------------------------------------------------

 

Exhibit A

Election

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

[    ] I elect to use the Standing Order set forth on Exhibit B.

 

 

 

 

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

 

 

 

 

[insert name of Recipient]

 

 

6

--------------------------------------------------------------------------------

 

Exhibit B

Standing Order1

[    ] I elect to pay the Company by cash or check up to $             in
Withholding Taxes in connection with each and every vesting date  for the
Restricted Stock Units and to have the remainder, if any, of the Withholding
Taxes (the “Remaining Withholding”) satisfied by applying proceeds from a market
sale of Company securities issuable as a result of such vesting date as set
forth below.

or

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Stock Units satisfied by applying proceeds
from a market sale of Company securities issuable as a result of such Vesting
Date as set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Stock Units (or the later distribution
of the shares to which they relate), I agree to the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such  shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock, (ii)
the Company is not in a black out period (as defined in the Company’s Insider
Trading Policy), (iii) the Company is not in a “pension plan blackout period”
(as defined in Regulation BTR) and I am not aware of the actual or approximate
beginning or ending dates of a “pension plan blackout period,” (iv) sales will
not be commenced within 30 calendar days of adoption of this Standing Order, (v)
I am not subject to any legal, regulatory or contractual restriction or
undertaking that would prevent the sales of shares contemplated by this Standing
Order, and (vi) I am entering into this Standing Order in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1. The Company
and I have structured this Agreement to comply with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934, as
amended, under Rule 10b5-1(c)(1) issued under such Act, and this Agreement shall
be interpreted to comply with such requirements.

 

1.IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

 

 

 

 

 

 

 

 

 

 

 

DEMANDWARE, INC.

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

By:

 

 

 

 

 

 

[name of Recipient]

 

 

8

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

DEMANDWARE, INC.

DEMANDWARE有限公司

Restricted Stock Unit Agreement
Granted Under 2012 Stock Incentive Plan
to Employees in the People’s Republic of China

根据2012股权激励计划授予在中华人民共和国的雇员的

限制性股份单位协议

 

Name of Recipient:

接收者姓名：

______________________________

 

Number of Restricted Stock Units awarded:

奖励的限制性股份单位数目：


___________ shares of common stock

股普通股

Grant Date:

授予日：

___________

Vesting:

解禁：

 

___________________________ (each of the foregoing a “Vesting Date”)

                                                     （前述每一项为“解禁日”）

 

 

Demandware, Inc. (the “Company”) has granted you restricted stock units, which
are subject to the provisions of the Company’s 2012 Stock Incentive Plan, as it
may be amended from time to time (the “Plan”) and the terms and conditions
contained in this Restricted Stock Unit Agreement (this “Agreement”).  Please
confirm your acceptance of this award (the “Award”), that you have received and
read the Plan, and that you understand and agree to the terms and conditions of
this Agreement and the Plan by signing a copy of this Agreement where indicated
below.

Demandware有限公司（下称“公司”）已授予您限制性股份单位，此股份单位受制于可不时修订的公司2012股权激励计划（下称“计划”）中的条款以及本限制性股份单位协议（下称“本协议”）的条款与条件。请通过在本协议下方所指之处签署的方式确认，您接受该等奖励（下称“奖励”），您已经收到并阅读计划，并理解及接受本协议和计划下的条款和条件。

 

 

Demandware, Inc.

Demandware有限公司

 

By/签字:___________________________

Thomas Ebling, CEO and President

Thomas Ebling, 首席执行官及主席

 

Accepted and Agreed:

接受及同意：

__________________________

NAME

姓名

 

1

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

IMPORTANT NOTICE FOR SELL TO COVER AND STANDING ORDER

有关出售股票以支付预提税及委托书的重要启事

While Demandware generally strives to structure its equity awards to vest in
open trading windows under our Insider Trading Policy, if you are aware of
“material nonpublic information” during an open trading window, the insider
trading laws and our Insider Trading Policy prohibit you from selling Demandware
stock (even sales to cover your withholding tax obligations) despite the fact
that there is an open trading window. In addition, the Company may from time to
time implement an additional blackout period in view of significant events or
other developments involving the Company and such additional blackout period may
inhibit your ability to freely sell shares upon vesting to cover your
withholding tax obligations.

虽然Demandware一般努力根据我们的内幕交易政策构建股权奖励，使其在开放交易窗口时解禁，如果您在开放交易窗口时知晓任何“重大非公开信息”，尽管有该等开放交易窗口，内幕交易法律和我们的内幕交易政策将禁止你出售Demandware的股票（即使出售涉及您的预提税义务）。此外，公司可能会不时鉴于重要事件或涉及公司的其它发展落实额外的禁售期，该等额外的禁售期可能会抑制您在股票解禁后自由出售股票以履行您的预提税义务。

A person who trades while aware of material nonpublic information or during a
blackout period should not be liable for insider trading if that person entered
into a 10b5-1 Plan in accordance with the safe harbor rules. The Standing Order
attached to your award agreement is structured to comply with the affirmative
defenses and the safe harbor rules.

如果相关人士按照安全港规则订立了一份10b5-1计划，那么该人士即使知晓重大非公开信息或在禁售期交易，亦无须对内幕交易负责。附在您的奖励协议后的委托书就是为了符合积极抗辩和安全港规则而设计的。

If you wish to take advantage of the safe harbor and have the ability to sell
shares during a closed trading window, you should accept and enter into the
Standing Order.  As of the date that you accept and enter into the Standing
Order, (i) you must not be aware of material nonpublic information, (ii)
Demandware must not be in any blackout periods and (iii) you must be entering
into the Standing Order in good faith.  If you choose to accept and enter into
the Standing Order, your choice is irrevocable. Any sales under the Standing
Order may not be commenced until 30 calendar days after the adoption of this
Standing Order.

如果您想利用安全港的优势，并享有在封闭交易窗口期间出售股份的能力，您应该接受并签署委托书。在您接受及签署委托书之日，(i)您必须不知晓任何重大非公开信息，(ii)Demandware不得处于任何禁售期，且(iii)您必须以真诚的目的签署委托书。如果您选择接受并签署委托书，您的选择将不可撤销。委托书下的任何股票销售须在委托书采用的30个日历日之后方可开始。

 

2

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

DEMANDWARE, INC.

DEMANDWARE有限公司

Restricted Stock Unit Agreement
限制性股份单位协议

The terms and conditions of the award of restricted stock units (“RSUs”) with
respect to shares (the “Shares”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”) made to the Recipient as set forth on the cover
page of this Agreement, are as follows:

如本协议封面页所载，公司授予的每股面值为0.01美元的普通股（下称“普通股”）股份（下称“股份”）的限制性股份单位（下称“限制性股票单位”）的条款与条件如下所示：

 

1.

Issuance of RSUs.

限制性股票单位的发行

The RSUs are issued to the Recipient, effective as of the Grant Date (as set
forth on the cover page of this Agreement), in consideration of employment
services to be rendered by the Recipient to the Company and to provide
incentives with respect to the retention of the Recipient and service conditions
set forth in this Agreement.  The award consists of RSUs that will vest solely
based on continued employment.  Assuming the foregoing conditions are satisfied,
the Company shall deliver a share of Common Stock for each RSU that becomes
vested.

鉴于接受者将向公司提供雇佣服务,为提供关于保留接受者以及本协议下的服务条件的激励，公司将发行限制性股票单位予接受者，自授予日（如本协议封面页所述）起生效。奖励包括仅基于持续就业而解禁的限制性股份单位。假设上述条件满足时，公司应针对解禁的每一股限制性股票单位交付一股普通股。

 

2.

Vesting.

解禁

(a)Vesting Schedule; Delivery of Shares.  Unless otherwise provided in this
Agreement or the Plan, the RSUs shall vest in accordance with the vesting
schedule as set forth on the cover page of this Agreement, provided that the
Recipient remains employed by the Company.  Any fractional number of RSUs
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of RSUs.  The Shares shall be delivered as soon
as practicable in the 60 days following each Vesting Date, subject to the
conditions below.

解禁计划；交付股票。  除本协议或计划另有规定外，限制性股票单位应按照本协议封面页所述的解禁计划解禁，但前提是接受者仍受雇于公司。由于百分比的计算而出现小数点的限制性股票数将去除尾数计至其最接近的整数。受限于以下条件，在每一个解禁日后的60天内，股票应尽快交付给接受者。

(b)Acceleration of Vesting.  Notwithstanding the foregoing vesting schedule, all
unvested RSUs shall vest effective immediately prior to (i) a Reorganization
Event involving the liquidation or dissolution of the Company (as defined in the
Plan) or (ii) the death or Disability (as defined below) of the Recipient.

加速解禁。  尽管有上述对解禁计划的规定，所有尚未被解禁的限制性股票单位应在如下事项发生之前立即解禁：(i)
涉及公司清算或解算的重组事件（请参见计划中的定义）或 (ii) 接受者死亡或丧失行为能力（请参见下文定义）。

 

3

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

(c)Definition. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive
days. 

定义。  就此协议：丧失行为能力指 (i)
若接受者与公司之间的雇佣受制于接受者和公司之间的雇佣协议中对丧失行为能力的定义，本协议中所指的丧失行为能力应在此雇佣协议有效期内与上述丧失行为能力有相同的意思；(ii)
当上述协议中缺失对此词的定义时，丧失行为能力则适用于公司对长期残疾计划（如有）中的相关定义；(iii) 如上述(i)和
(ii)都不适用，则为当损伤接受者身体或精神上的残疾持续180天且实质上影响到他或她履行职务的能力时。

 

3.

Forfeiture of Unvested RSUs.

没收未解禁的限制性股票单位

(a)If the Recipient ceases to be employed by the Company for any reason or no
reason, with or without cause (except as provided above in Section 2), all of
the RSUs that are unvested as of the time of such termination from the Company
shall be forfeited immediately and automatically, without the payment of any
consideration to the Recipient, effective as of such termination of employment;
provided, however, that, subject to any minimum vesting requirements in the
Plan, the Compensation Committee or a subcommittee of the Compensation Committee
may, in its sole and absolute discretion agree to accelerate the vesting of the
Award, upon termination of employment or otherwise, for any reason or no reason,
but shall have no obligation to do so.  The Recipient shall have no further
rights with respect to any RSUs that are so forfeited.  Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, the Recipient shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement) to any
payment or other benefit to compensate the Recipient for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment or forfeiture of RSUs.  No amounts
earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries, except to the extent those plans or applicable law provide
otherwise.

倘若接受者由于任何原因或没有原因不再受雇于公司（除上述第2条中另有约定外），自雇佣关系结束之时起，所有截至雇佣关系结束之时尚未解禁的限制性股票单位应立即自动被没收，且无需支付接受者任何对价。但是，受限于计划中的任何最低解禁要求，赔偿委员会或其下属委员会可在其绝对酌情权下，因任何原因或没有原因同意当雇佣关系解除或其他情况下加快奖励的解禁，但无义务这样做。接受者应不再就任何被没收的限制性股票单位享有进一步的权利。即使计划、奖励、本协议或其他任何协议（书面或口头）中有任何相反的条款，接受者无权（并且通过接受奖励，特此不可撤销地放弃任何该等权利）享受任何报酬或补偿接受者的其他利益，该等报酬或利益是用于补偿与雇佣关系结束或限制股权单位没收相关的奖励的终止或到期而对接受者造成的任何权利的损失。除相应的计划或适用法律另有规定之外，根据计划或任何奖励赚得的金额不应被视为与公司或其任何子公司相关的合资格赔偿。

(b)Status of Employment.  If the Recipient is employed by a subsidiary of the
Company, any references in this Agreement to employment with the Company shall
instead be deemed to refer to employment with such subsidiary (the
“employer”).  If the Recipient is on military leave, sick leave, or other leave
of absence approved by the Company or its subsidiary, his or her employment will
be treated as continuing intact during the period of such leave, provided that
he or she is expected to return to work at the conclusion of the leave or the
leave is treated as employment for purposes of applicable law.  The Recipient’s
employment will be deemed to have terminated on the first day after the
expiration of such leave unless he or she has returned to work.

雇佣状态。
如果接受者受雇于公司的子公司，本协议中提及与公司的雇佣关系应视为与子公司的雇佣关系。如果接受者处于军事假期、病假或公司或其子公司批准的其他假期内，他或她的雇佣关系应被视为在该等假期内继续且完好的；前提是他或她有望于假期结束后返回工作岗位，或因适用法律的目的该等休假被视为雇佣。除非接受者已返回工作岗位，他或她的雇佣关系在该等休假到期后的第一天视为终止。

 

4

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

 

4.

Restrictions on Transfer and Forced Sale. 

转让和被迫出售的限制

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs
or Shares to which they relate, or any interest therein, until such RSUs have
vested and the Shares have been distributed.

在限制性股票单位解禁且股票发行之前，接受者不得依法或以其它理由出售、分配、转让、质押、抵押或以其它方式处置（统称“转让”）任何其相关的或在其中享有任何利益的限制性股票单位或股票。

Following vesting of RSUs and distribution of Shares, the Recipient may
immediately sell the Shares received or hold the Shares in his account with the
Company’s broker, which currently is Morgan Stanley (“MS”) to sell at a later
date.  However, the Recipient will not be permitted to transfer or move any
Shares out of his MS account other than upon the sale of such
Shares.  Furthermore, the Recipient is not permitted to hold any RSUs or Shares
after 180 days following termination of employment (or such other time period as
may be imposed by the Company to comply with applicable laws or regulatory
requirements, including restrictions mandated by the relevant State
Administration of Foreign Exchange (“SAFE”).  This means that any Shares must be
sold, at the latest, within 180 days following termination or they will be
forfeited.  Any Shares previously distributed and held by the Recipient will be
subject to a forced sale by the 180th day after termination.

一旦限制性股票单位解禁且股票发行，接受者可立即出售收到的股票或在其公司经纪人 – 现时为摩根士丹利（下称“MS”）-
处开立的账户内持有股票，待日后出售。但是，在出售该等股票前，接受者不可转让或移动任何在其MS账户中的股票。除此之外，接受者不得在雇佣关系终止的180天（或公司为遵守相适应的法律法规或包括国家外汇管理局（下称“SAFE”）强制的限制在内的监管要求而强制实行的其它时间）后仍持有任何限制性股票单位或股票。这表示，任何股票必须最晚在雇佣关系终止后的180天内出售，否则它们将被没收。之前已发行的由接受者所持有的任何股票都将在终止后的180天之前遭到强行出售。

 

5.

Repatriation.

调回本国

Due to foreign exchange restrictions in China, the Recipient is required to
repatriate all proceeds that received from dividend payments (if any) and/or the
above sale of Shares to China through a domestic special-purpose foreign
exchange account that the Company has established for this purpose.  By
accepting the Award, the Recipient agrees to this repatriation process.  MS will
remit the proceeds from any sale of Shares, less any commissions or other fees,
directly to the Company’s special-purpose foreign exchange account. The proceeds
may then be distributed to the Recipient, subject to the Company’s determination
that the Recipient has paid (through payroll withholdings, direct reimbursement
to his employer, net share withholding, sell-to-cover, or other method as
specified by the Company) any tax amounts that are due as described in Section 8
below.

由于中国的外汇管制，接受者被要求将所有从分红（如有）和/或上述股票出售所得的收入通过公司为此开立的国内特殊用途外汇账户调回中国。通过接受奖励，接受者同意调回本国这个程序。MS将在扣除任何手续费和其它费用后将任何出售股票所得收益直接汇至公司的特殊用途外汇账户。然后收益可根据公司的决定分配给接受者，此决定根据下述第8条中所指的接受者已（通过工资预扣所得税、直接偿还给雇主、净股票预扣所得税、卖出-收回或其它公司指定的方式）支付的所有税金而做出。

At the Company’s discretion, the proceeds may be distributed from the
special-purpose foreign exchange account directly to the Recipient’s individual
USD account.  If requested by the Company, the Recipient is responsible for
providing a personal domestic bank account to receive sale proceeds.  The
Recipient is responsible for the accuracy of the account information provided to
the Company and for ensuring that the bank account is able to receive deposits
in US dollars.  Alternatively, the Company may at its discretion convert USD
sale proceeds to RMB and transfer such proceeds to the local employer for
distribution to the Recipient through local payroll.  The Company also reserves
the right to transfer a portion of or all sale proceeds to the local employer or
to the tax authorities to pay any tax amounts that are due.

由公司酌情决定，收益可以从特殊用途外汇账户直接分配至接受者的个人美元账户。如公司有此要求，接受者则需负责提供一个用于收取出售收益的国内的私人银行账户。接受者应对账户信息的准确性负责并确保银行账户可接受美金存

 

5

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

款。否则，公司可自行决定将出售收益从美金转换为人民币并通过当地雇主将此笔收益以接受者的工资形式发放。公司也保留向当地雇主或税务机构转让部分或全部出售收益用于支付任何到期税金的权利。

 

6.

Rights as a Shareholder.

作为股东的权利

The Recipient shall not have any right in, or with respect to, any of the Shares
(including voting rights) issuable under the Award unless, until, and to the
extent that the Award vests and is settled by issuance of the Shares to the
Recipient.  The RSUs will not receive Dividend Equivalent Rights.

除非、直到且如果奖励解禁且通过发行股份给接受者结算，接受者不得享有在奖励下可发行的任何股份的或与股份有关的任何权利。限制性股票单位将不会收到股息同等权利。

 

7.

Provisions of the Plan.

计划条款

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
in this Award have the meanings set forth in the Plan.  As provided in the Plan,
upon the occurrence of a Reorganization Event (as defined in the Plan), the
rights of the Company hereunder shall inure to the benefit of the Company’s
successor and, unless the Board determines otherwise, shall apply to the cash,
securities or other property that the RSUs were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the RSUs under this Agreement.

本协议受制于计划中的条款，接受者将在被提供此协议的同时收到一份计划。本奖励中未定义的术语具有计划中所规定的含义。根据计划，如发生重组事件（参见计划中的定义），公司在本协议项下的权利应归属于公司的继任者。除非董事会另有规定，这将适用于根据重整事件以同样的方法由限制性股票单位转化或换取而来的现金、证券或其它财产，并且在同等范围内适用于本协议项下的限制性股票单位。

The Recipient understands that the foreign exchange and tax processes that are
deemed necessary or advisable by the Company in order to comply with the
requirements of the SAFE and other PRC laws are subject to change.  In addition,
the Company reserves the right to impose other requirements on the Recipient’s
participation in the Plan, on this Award and the Shares subject to this Award
and on any other Award or Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with
applicable laws or facilitate the administration of the Plan.  The Recipient
agrees to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.  Furthermore, the Recipient acknowledges that the
applicable laws of the country in which Recipient is residing or working at the
time of grant, vesting of the RSUs or the sale of Shares underlying the RSUs
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the Recipient to additional procedural or
regulatory requirements that the Recipient is and will be solely responsible for
and must fulfill.

接受者理解，为遵守SAFE和其它中华人民共和国法律的要求（受制于变动），公司认为外汇和税务处理是必须或可取的。另外，如公司认为为了遵守适用的法律或协助计划的管理是必要或可取的，公司保留对参与本计划的接受者、本奖励、受限于本奖励的股票和任何其它在本计划项下取得的奖励或股票强制施加其它要求的权利。若对前述事项是有必要的，接受者同意签署任何附加的协议或保证。此外，接受者确认其所居住或工作的国家所适用的法律可能在限制性股票单位的授予、解禁或出售以限制性股票单位为基础的股票之时对接受者有额外的程序上或管理上的要求（包括任何管理证券、外汇、税、劳动或其它事项的任何规则或规定），对此，接受者会且将会对此全权负责且必须履行。

 

16.

Tax Matters.

税务事项

(a)Acknowledgments. The Recipient acknowledges that he or she is responsible for
obtaining the advice of the Recipient’s own tax advisors with respect to the
Award and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Award. The Recipient

 

6

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the RSUs. 

确认。  接受者确认他或她对自己的税务顾问就奖励给予的意见负责，且接受者仅依赖上述顾问，而非任何公司或公司的代理就奖励发表的就税务影响的陈述或声明。接受者理解其（而非公司）应承担接受者因购买、解禁和/或处置限制性股票单位而产生的纳税义务。

(b)Withholding.  The Company’s obligation to distribute the Shares or sale
proceeds underlying the RSUs on or after an applicable Vesting Date of such RSUs
shall be subject to his or her satisfaction of all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax related withholding requirements (“Withholding
Taxes”).  The Recipient acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Recipient any
Withholding Taxes with respect to the vesting of the RSUs. On each date on which
RSUs vest, the Company shall deliver written notice to the Recipient of the
amount of Withholding Taxes due with respect to the vesting of the RSUs that
vest on such date; provided, however, that the total tax withholding cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income) unless
otherwise provided by the Board. At the discretion of the Company, the Recipient
may also satisfy such tax withholding obligations by (i) making a cash payment
to the Company on the date of vesting of the RSUs, in the amount of the
Company’s withholding obligation in connection with the vesting of such RSUs; or
(ii) arranging for the delivery of proceeds from the sale on the market of
enough shares to satisfy the Withholding Taxes.  If requested by the Company to
effect any of the foregoing, the Recipient must execute Exhibit A to designate
the manner in which Recipient will satisfy the Withholding Taxes, and Recipient
may choose to execute Exhibit B to provide a method for satisfying the
Withholding Taxes that is compliant with Rule 10b5-1 of the Securities Exchange
Act of 1934, as amended.  If Recipient elects not to execute Exhibit B, the
Company may require Recipient to execute other instruments establishing how
Recipient will satisfy the Withholding Taxes.

预提税。
公司在限制性股票单位适用的解禁日时或之后发行股票或以该等限制性股票单位为基础的销售所得的义务，须受限于他或她已经支付所有的所得税（包括联邦、州和当地的税金）、社会保险、工资税、预交费用或其它税收相关的代扣要求（下称“预提税”）。接受者确认且同意公司有权代扣代缴任何在其它情况下接受者由于解禁限制性股票单位而应缴纳的预提税。在每个限制性股票单位的解禁日，公司在解禁当天应向接受者交付书面通知，告知其就限制性股票的解禁而产生的预提税的金额。但是，前提是所有预提税的总金额不超过公司的最低法定扣缴税款义务（基于联邦和州税规定的最低法定扣缴税率，包括适用于补充应纳税所得的工资税），除非董事会另行规定。接受者应通过如下方式满足扣缴税款义务：(i)
在解禁日当天向公司支付现金，金额为就解禁限制性股票公司的扣缴税款金额；或者 (ii)
安排将在市场上销售足够的股份所得的收入交付用于支付预提税。如果被公司要求进行任何上述行动，接受者必须签署附录A并指定接受者支付预提税的方式，接受者也可选择签署附录B并提供符合1934年证券交易法（不时修订的）的第10b5-1
规则的方式支付预提税。如果接受者选择不签署附录B，公司可要求接受者签署其他文书确定收件人将如何支付预提税。

In particular, the employer in China has the obligation to withhold personal
income tax (“PIT”).  The employer will submit a tax return and make a payment to
the tax authorities on behalf of the Recipient.  By accepting this Award, the
Recipient authorizes the employer to deduct PIT in relation to the RSUs from his
monthly payroll.  The Recipient agrees to make immediate payment to the Company
or the employer if the salary deduction is not sufficient for the required PIT
withholding.  In addition, the Recipient authorizes the Company to withhold or
sell a sufficient number of Shares to cover the taxes due or to take any other
measures permitted under the Plan or this Agreement to cover the taxes due.  
The Recipient acknowledges that the Company will not release any of stock sale
proceeds to the Recipient until the payment of the full amount of the PIT is
received by the Company or the employer (as evidenced by a tax payment slip).

尤其，在中国的雇员有义务缴纳个人所得税（下称“PIT”）。雇主将代表接受者向税务机构提交税务申报表并纳税。通过接受此奖励，接受者授权雇主从其每月薪资中扣除与此限制性股票单位相关的PIT。倘若薪资不足以支付要求的PIT预提税款，接受者同意立即支付公司或雇主。除此之外，接受者授权公司保留或出售足够的股票数，用于支付所发生的税金或采取本协议项下允许的任何其它措施，用于支付所发生的税金。接受者确认公司将在公司或雇主在收到全额PIT后(由纳税单做凭证)释放任何股票销售收益。

Because stock sale proceeds are processed in US dollars while the calculation
and submission of PIT are required to be in Chinese yuan, the Recipient
understands and agrees that the exchange rate applicable to the calculation of
PIT is subject to fluctuation.  Neither the Company nor the employer is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or the employer in its sole
discretion of an applicable foreign currency exchange rate

 

7

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

that may affect the value of the Shares (or the calculation of PIT
thereunder).  The Recipient also understands and agrees that the future value of
the underlying Shares is unknown and cannot be predicted with certainty and may
decrease in value, even below the exercise price.

因为股票销售收益是按美金结算，而计算和支付中国的PIT按照要求是应该以人民币结算的，接受者理解且同意适用于计算PIT的汇率是浮动的。如果由于任何本币与美金外汇浮动或由公司或雇主自行裁量后选择的外汇兑换率而影响到股票的价值（或PIT项下的计算），公司和雇主都不对此承担责任。接受者还理解和同意相关股票的未来价值是未知的并肯定不可被预测也可能会贬值，甚至低于行权价格。

 

9.

Miscellaneous.

其他

(a)Authority of Compensation Committee; Amendment.  In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan.  All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Recipient. Subject to the restrictions in the Plan, the
Compensation Committee may amend, modify, or terminate this Award, including
substituting therefor another Award of the same or a different type, provided
that the Recipient’s consent to such action shall be required unless (i) the
Compensation Committee determines that the action, taking into account any
related action, would not materially and adversely affect the Recipient or (ii)
the action is permitted by the terms of the Plan.

赔偿委员会授权；修订。  在做出任何有关本协议所涵盖事项的决定或行动时，赔偿委员会应已被完全授权且享有自行裁量权，并受到计划项下的所有保护。所有赔偿委员会就本协议做出的决定和采取的行动都应由其自行裁量并对接受者有约束力。受限于计划的限制，赔偿委员会可修订、修改或终止本奖励，包括用另一个同类型或不同类型的奖励取代本奖励，前提是必须取得接受者的同意，除非
(i) 赔偿委员会在考虑了任何相关的行动后认定该等行动不会对接受者造成重大的不利影响，或者 (ii) 该等行动在计划的条款下允许。

(b)Data Privacy and Electronic Delivery.  By executing this Agreement, the
Recipient: (i) authorizes the Company, its affiliates, and any agent of the
Company or its affiliates administering the Plan or providing Plan recordkeeping
services thereto, to disclose to the Company, its affiliates or third-party
service providers such information and data as may be deemed necessary or
appropriate to facilitate the grant of Awards; (ii) waives any data privacy
rights that the undersigned may have with respect to such information; and (iii)
authorizes the Company, its affiliates, and third-party service providers to
store and transmit such information in electronic form.  The undersigned agrees
that the Company, its affiliates, and their agents may deliver electronically
all documents relating to the Plan or this Award.

数据隐私及电子交付。 通过签署本协议，接受者：(i)
授权公司、其关联公司、管理计划或向其提供计划记录保存服务的公司的任何代理人或其关联公司向公司、其关联公司或第三方服务供应商提供可能被视为授予奖励必要的或适当的信息和数据；(ii)
放弃签署人与该等信息相关的可能享有的任何数据隐私权；及 (iii)
授权公司、其关联公司和第三方服务供应商存储和传输电子形式的此类信息。签署人同意公司、其关联公司及其代理人可以电子形式交付有关计划或本奖励的所有文件。

(c)No Right to Continued Employment or Grant.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the RSUs is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Recipient any rights with respect to continued employment by the
Company.  No person shall have any claim or right to be granted an Award.

无权继续雇佣或授予。  接受者确认并同意，尽管受限制性股票单位的解禁取决于其继续受雇于公司，本协议不构成任何由公司做出的任何如下要约，即明示或暗示继续雇佣或授予接受者任何有关继续雇佣的权利。任何人不得有任何要求授予奖励的索赔或权利。

(d)Cancellation and Rescission of Award.  In consideration of this Award the
Recipient agrees that if he or she breaches his or her obligations under the
terms of the Company’s Nondisclosure, Developments and NonSolicitation Agreement
and Employee Non-Competition Agreement, then the Company may cancel, suspend,
withhold, or otherwise limit or restrict (in whole or in part) the vesting of
this Award.  If this Award vests prior to the occurrence or discovery by the
Company of any such breach, then

 

8

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

the Compensation Committee may rescind the vesting of this Award at any time
within the one year period after such vesting.  If the Award is rescinded, the
Recipient must pay to the Company the amount of income recognized upon
distribution of any Shares in satisfaction of the Award and any further income
or gain upon sale of such Shares, in such manner and on such terms and
conditions as may be required by the Compensation Committee, and the Company
shall be entitled to set off the amount of any such income against any amount
that it may owe to the Recipient, except as Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) or other applicable law may prohibit
such offset. 

奖励的取消及撤销。
鉴于本奖励，接受者同意如果他或她违反了其在公司的不披露、发展及不招揽协议及员工竞业禁止协议的条款下的义务，则公司可以取消、暂停、截留或以其它方式限制或约束（全部或部分）奖励的解禁。如果本奖励在任何该等违约的发生或者被公司发现之前已经解禁，则赔偿委员会可以在该等解禁后的一年内的任何时间撤销奖励。如果奖励被撤销，接受者必须按照赔偿委员会可能要求的方式、条款和条件向公司支付在任何股票发行后实现的收入等值的金额，用于支付奖励和相关股票销售后取得的任何进一步收入或获益，且公司将有权用任何其可能欠接受者的金额抵销任何该等收入，除非1986年国内税收法典（不时修订的）第409A条（下称“第409A条”）或其它适用法律禁止该等抵销。

(e)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

管辖法律。  本协议应在不考虑任何适用的冲突法律条款的情况下，根据特拉华州本地法律解释、解读和执行。

(f)Unfunded Rights.  The right of the Recipient to receive Common Stock pursuant
to this Agreement is an unfunded and unsecured obligation of the Company.  The
Recipient shall have no rights under this Agreement other than those of an
unsecured general creditor of the Company.

无资金准备的权利。
接受者依照本协议接收普通股的权利是公司的一项无资金准备的、无担保的义务。接受者除了享有作为一个无担保的普通债权人的权利之外，在本协议下不享有其它权利。

(g)Compliance with Section 409A.  This Agreement is intended to provide for
compensation that is exempt from or compliant with Section 409A and shall be
interpreted consistently with such intent.  Accordingly, a Recipient shall have
no right to designate the taxable year of payment.  For purposes of the Award,
ceasing to be employed shall be determined based on the standards for
“separation from service” under Section 409A.  The Company makes no
representations or warranty and shall have no liability to the Recipient or any
other person if any provisions of or payments, compensation or other benefits
under this Agreement are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not satisfy the conditions of that
section.

遵守第409A条。
本协议的目的是提供免除于或遵守第409A条的赔偿，并应根据该等意图一致地解释。接受者相应地无权指定支付纳税年度。为了奖励的目的，停止被雇佣必须根据第409A条下的“离职”的标准决定。公司不作任何陈述或保证，且如果本协议的任何条款、其下的付款、补偿或其它利益被认定构成了须受限于第409A条但不满足该条款的非限定递延补偿，公司对接受者或其它人士也不承担任何责任。

(h)Languages.  This Agreement is written in both English and Chinese.  In case
there is any inconsistency between two language versions, the English version
shall prevail.

语言。  本协议以中、英文签署。如果两个语言版本有任何不一致之处，以英文版为准。

 

9

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

Exhibit A

附录A

Election

选择

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

我选择以现金或支票向公司支付预提税（以及本人确认，公司也可从应付予我的现金中扣留部分或全部的与薪金或工资相关的预提税）。

[    ] I elect to use the Standing Order set forth on Exhibit B.

我选择使用附录B中所载的委托书。

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:                                         

 

 

 

By/签字:

 

 

日期：

 

 

 

 

 

[insert name of Recipient]

[填入接受者的姓名]

 

 

10

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

Exhibit B

附录B

Standing Order1

委托书

[    ] I elect to pay the Company by cash or check up to $             in
Withholding Taxes in connection with each and every vesting date for the
Restricted Stock Units and to have the remainder, if any, of the Withholding
Taxes (the “Remaining Withholding”) satisfied by applying proceeds from a market
sale of Company securities issuable as a result of such vesting date as set
forth below.

我选择用现金或支票向公司支付高达            美金与限制性股票单位的每一个解禁日相关的预提税，余下部分的预提税（下称“剩余预提税”）将用通过在市场上出售依据载列如下的解禁日而发行的公司证券所得的款项支付。

or

或者

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Stock Units by applying proceeds from a
market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

我选择用通过在市场上销售依据载列如下的解禁日而发行的公司证券所得的款项支付与限制性股票单位的每一个解禁日相关的预提税。

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

我承认，如果委托书（定义见下文）不足以支付预提税或剩余预提税，公司将能要求我以一些其他方式支付税款。

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Stock Units (or the later distribution
of the shares to which they relate), I agree to the following:

为了根据上文所选择的方式支付在限制性股票单位解禁日（或其相关的股份之后的发行）到期的预提税或剩余预提税，我同意如下安排：

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such  shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

 

1IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

重要提示：如果接受者掌握了重大非公开信息，其可能无法签署委托书。如果接受者在他或她完成其协议时的确掌握了重大非公开信息，接受者须应等待至他或她没有重大非公开信息时再完成协议。

 

11

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

我签署此不可撤销的售股委托书（下称“委托书”），授权公司及摩根士丹利美邦（或公司指定的其他经纪人）（下称“券商”）采取本段所述的行动。我授权公司将股票转让至券商为我的利益而设的帐户（下称“经纪账户”），且我不可撤销地授权券商在该等股票的解禁日（或，如果全部或部分的出售因需求不足或市场扰乱而不能在该等日期完成，则在出售可以完成的下一个工作日）以市场价格出售一定数目的股票，使得到的款项足以支付公司向券商明示的预提税或剩余预提税。我了解并同意，券商出售的股份数目将根据公司对于需要支付预提税或剩余预提税的股份采用解禁日的前一交易日的普通股的收盘价作出的估计（或，如果其提供该等服务，经纪人的估计）。我同意签署和交付合理要求的与本委托书下作出的出售股票相关的文件、文书和证书。

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

我同意根据第1段做出的股票出售的所得将用于支付预提税或剩余预提税，因此，我在此授权券商为上述目的向公司支付该等所得。我理解，如果该等出售所得超过了需要支付的预提税或剩余预提税的金额，超过的部分将存入经纪账户中，同样，如果出现了缺口，券商可能需要出售额外的股票或公司可能向我要求现金支付扣缴。我进一步理解，任何剩余股份将被存入经纪账户。

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

我已经与我自己的税务顾问审查了本授予及本协议下的设想的行动在联邦、州、本地和海外的税务后果。我仅依靠该等顾问的意见，而不依赖于任何公司或其代理做出的任何声明或陈述。我理解我（而不是公司）将负责在本授予或本协议下的设想的行动可能产生的我自己的纳税义务。

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock, (ii)
the Company is not in a black out period (as defined in the Company’s Insider
Trading Policy), (iii) the Company is not in a “pension plan blackout period”
(as defined in Regulation BTR) and I am not aware of the actual or approximate
beginning or ending dates of a “pension plan blackout period,” (iv) sales will
not be commenced within 30 calendar days of adoption of this Standing Order, (v)
I am not subject to any legal, regulatory or contractual restriction or
undertaking that would prevent the sales of shares contemplated by this Standing
Order, and (vi) I am entering into this Standing Order in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1. The Company
and I have structured this Agreement to comply with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934, as
amended, under Rule 10b5-1(c)(1) issued under such Act, and this Agreement shall
be interpreted to comply with such requirements.

我向公司承诺，截至本协议的日期，(i) 我不知晓与公司或普通股相关的任何重大非公开信息，(ii) 公司不处于禁售期（定义见公司的内幕交易政策），(iii)
公司不处于“养老金计划禁售期”（定义见BTR规定），且我不知晓“养老金计划禁售期”的实际的或近似的开始或结束的日期，(iv)
股票出售将不会在本委托书采用的30个日历天内开始，(v) 我没有受到任何法律、监管或合同的限制或承诺，妨碍我于本委托书下的股份出售，且 (vi)
我以真诚的目的签署本委托书，而不是作为逃避10b5-1规则的禁令的一个计划或方案的一部分。公司与我设计本协议用于符合根据10b5-1(c)(1)规则对1934年证券交易法（不时修订的）第10(b)条款下的责任的积极抗辩，本协议应也理解为用于符合该等要求。

 

12

--------------------------------------------------------------------------------

[Form for PRC Citizens]

[适用于中国公民的模板]

 

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

兹证明，双方在下文所示的最后日期下执行本委托书。

 

 

 

 

 

 

 

 

 

 

 

 

DEMANDWARE, INC.

DEMANDWARE有限公司

Date:                                         

 

 

 

By/签字:

 

 

日期

 

 

 

 

 

Name/姓名:

 

 

 

 

 

 

Title/职位:

Date:                                         

 

 

 

By/签字:

 

 

日期

 

 

 

[name of Recipient]

[接受者的姓名]

 

 

13

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

DEMANDWARE, INC.

DEMANDWARE有限公司

Restricted Stock Unit Agreement
Granted Under 2012 Stock Incentive Plan
to Employees in the People’s Republic of China

根据2012股权激励计划授予在中华人民共和国的雇员的

限制性股份单位协议

 

Name of Recipient:

接收者姓名：

______________________________

 

Number of Restricted Stock Units awarded:

奖励的限制性股份单位数目：

 


___________ shares of common stock

股普通股

Grant Date:

授予日：

 

___________

Vesting:

解禁：

 

___________________________ (each of the foregoing a “Vesting Date”)

                                                     （前述每一项为“解禁日”）

 

 

 

Demandware, Inc. (the “Company”) has granted you restricted stock units, which
are subject to the provisions of the Company’s 2012 Stock Incentive Plan, as it
may be amended from time to time (the “Plan”) and the terms and conditions
contained in this Restricted Stock Unit Agreement (this “Agreement”).  Please
confirm your acceptance of this award (the “Award”), that you have received and
read the Plan, and that you understand and agree to the terms and conditions of
this Agreement and the Plan by signing a copy of this Agreement where indicated
below.

Demandware有限公司（下称“公司”）已授予您限制性股份单位，此股份单位受制于可不时修订的公司2012股权激励计划（下称“计划”）中的条款以及本限制性股份单位协议（下称“本协议”）的条款与条件。请通过在本协议下方所指之处签署的方式确认，您接受该等奖励（下称“奖励”），您已经收到并阅读计划，并理解及接受本协议和计划下的条款和条件。

 

 

Demandware, Inc.

Demandware有限公司

 

By/签字:___________________________

Thomas Ebling, CEO and President

Thomas Ebling, 首席执行官及主席

 

 

Accepted and Agreed:

接受及同意：

 

__________________________

NAME

姓名

 

 

1

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

IMPORTANT NOTICE FOR SELL TO COVER AND STANDING ORDER

有关出售股票以支付预提税及委托书的重要启事

While Demandware generally strives to structure its equity awards to vest in
open trading windows under our Insider Trading Policy, if you are aware of
“material nonpublic information” during an open trading window, the insider
trading laws and our Insider Trading Policy prohibit you from selling Demandware
stock (even sales to cover your withholding tax obligations) despite the fact
that there is an open trading window. In addition, the Company may from time to
time implement an additional blackout period in view of significant events or
other developments involving the Company and such additional blackout period may
inhibit your ability to freely sell shares upon vesting to cover your
withholding tax obligations.

虽然Demandware一般努力根据我们的内幕交易政策构建股权奖励，使其在开放交易窗口时解禁，如果您在开放交易窗口时知晓任何“重大非公开信息”，尽管有该等开放交易窗口，内幕交易法律和我们的内幕交易政策将禁止你出售Demandware的股票（即使出售涉及您的预提税义务）。此外，公司可能会不时鉴于重要事件或涉及公司的其它发展落实额外的禁售期，该等额外的禁售期可能会抑制您在股票解禁后自由出售股票以履行您的预提税义务。

A person who trades while aware of material nonpublic information or during a
blackout period should not be liable for insider trading if that person entered
into a 10b5-1 Plan in accordance with the safe harbor rules. The Standing Order
attached to your award agreement is structured to comply with the affirmative
defenses and the safe harbor rules.

如果相关人士按照安全港规则订立了一份10b5-1计划，那么该人士即使知晓重大非公开信息或在禁售期交易，亦无须对内幕交易负责。附在您的奖励协议后的委托书就是为了符合积极抗辩和安全港规则而设计的。

If you wish to take advantage of the safe harbor and have the ability to sell
shares during a closed trading window, you should accept and enter into the
Standing Order.  As of the date that you accept and enter into the Standing
Order, (i) you must not be aware of material nonpublic information, (ii)
Demandware must not be in any blackout periods and (iii) you must be entering
into the Standing Order in good faith.  If you choose to accept and enter into
the Standing Order, your choice is irrevocable. Any sales under the Standing
Order may not be commenced until 30 calendar days after the adoption of this
Standing Order.

如果您想利用安全港的优势，并享有在封闭交易窗口期间出售股份的能力，您应该接受并签署委托书。在您接受及签署委托书之日，(i)您必须不知晓任何重大非公开信息，(ii)Demandware不得处于任何禁售期，且(iii)您必须以真诚的目的签署委托书。如果您选择接受并签署委托书，您的选择将不可撤销。委托书下的任何股票销售须在委托书采用的30个日历日之后方可开始。

 

2

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

DEMANDWARE, INC.

DEMANDWARE有限公司

Restricted Stock Unit Agreement

限制性股份单位协议

 

The terms and conditions of the award of restricted stock units (“RSUs”) with
respect to shares (the “Shares”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”) made to the Recipient as set forth on the cover
page of this Agreement, are as follows:

如本协议封面页所载，公司授予的每股面值为0.01美元的普通股（下称“普通股”）股份（下称“股份”）的限制性股份单位（下称“限制性股票单位”）的条款与条件如下所示：

 

1.

Issuance of RSUs.

限制性股票单位的发行

The RSUs are issued to the Recipient, effective as of the Grant Date (as set
forth on the cover page of this Agreement), in consideration of employment
services to be rendered by the Recipient to the Company and to provide
incentives with respect to the retention of the Recipient and service conditions
set forth in this Agreement.  The award consists of RSUs that will vest solely
based on continued employment.  Assuming the foregoing conditions are satisfied,
the Company shall deliver a share of Common Stock for each RSU that becomes
vested.

鉴于接受者将向公司提供雇佣服务,为提供关于保留接受者以及本协议下的服务条件的激励，公司将发行限制性股票单位予接受者，自授予日（如本协议封面页所述）起生效。奖励包括仅基于持续就业而解禁的限制性股份单位。假设上述条件满足时，公司应针对解禁的每一股限制性股票单位交付一股普通股。

 

2.

Vesting.

解禁

(a)Vesting Schedule; Delivery of Shares.  Unless otherwise provided in this
Agreement or the Plan, the RSUs shall vest in accordance with the vesting
schedule as set forth on the cover page of this Agreement, provided that the
Recipient remains employed by the Company.  Any fractional number of RSUs
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of RSUs.  The Shares shall be delivered as soon
as practicable in the 60 days following each Vesting Date, subject to the
conditions below.

解禁计划；交付股票。  除本协议或计划另有规定外，限制性股票单位应按照本协议封面页所述的解禁计划解禁，但前提是接受者仍受雇于公司。由于百分比的计算而出现小数点的限制性股票数将去除尾数计至其最接近的整数。受限于以下条件，在每一个解禁日后的60天内，股票应尽快交付给接受者。

(b)Acceleration of Vesting.  Notwithstanding the foregoing vesting schedule, all
unvested RSUs shall vest effective immediately prior to (i) a Reorganization
Event involving the liquidation or dissolution of the Company (as defined in the
Plan) or (ii) the death or Disability (as defined below) of the Recipient.

加速解禁。  尽管有上述对解禁计划的规定，所有尚未被解禁的限制性股票单位应在如下事项发生之前立即解禁：(i)
涉及公司清算或解算的重组事件（请参见计划中的定义）或 (ii) 接受者死亡或丧失行为能力（请参见下文定义）。

 

3

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

(c)Definition. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive
days. 

定义。  就此协议：丧失行为能力指 (i)
若接受者与公司之间的雇佣受制于接受者和公司之间的雇佣协议中对丧失行为能力的定义，本协议中所指的丧失行为能力应在此雇佣协议有效期内与上述丧失行为能力有相同的意思；(ii)
当上述协议中缺失对此词的定义时，丧失行为能力则适用于公司对长期残疾计划（如有）中的相关定义；(iii) 如上述(i)和
(ii)都不适用，则为当损伤接受者身体或精神上的残疾持续180天且实质上影响到他或她履行职务的能力时。

 

3.

Forfeiture of Unvested RSUs.

没收未解禁的限制性股票单位

(a)If the Recipient ceases to be employed by the Company for any reason or no
reason, with or without cause (except as provided above in Section 2), all of
the RSUs that are unvested as of the time of such termination from the Company
shall be forfeited immediately and automatically, without the payment of any
consideration to the Recipient, effective as of such termination of employment;
provided, however, that, subject to any minimum vesting requirements in the
Plan, the Compensation Committee or a subcommittee of the Compensation Committee
may, in its sole and absolute discretion agree to accelerate the vesting of the
Award, upon termination of employment or otherwise, for any reason or no reason,
but shall have no obligation to do so.  The Recipient shall have no further
rights with respect to any RSUs that are so forfeited.  Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, the Recipient shall not be entitled (and by
accepting an Award, thereby irrevocably waives any such entitlement) to any
payment or other benefit to compensate the Recipient for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment or forfeiture of RSUs.  No amounts
earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries, except to the extent those plans or applicable law provide
otherwise.

倘若接受者由于任何原因或没有原因不再受雇于公司（除上述第2条中另有约定外），自雇佣关系结束之时起，所有截至雇佣关系结束之时尚未解禁的限制性股票单位应立即自动被没收，且无需支付接受者任何对价。但是，受限于计划中的任何最低解禁要求，赔偿委员会或其下属委员会可在其绝对酌情权下，因任何原因或没有原因同意当雇佣关系解除或其他情况下加快奖励的解禁，但无义务这样做。接受者应不再就任何被没收的限制性股票单位享有进一步的权利。即使计划、奖励、本协议或其他任何协议（书面或口头）中有任何相反的条款，接受者无权（并且通过接受奖励，特此不可撤销地放弃任何该等权利）享受任何报酬或补偿接受者的其他利益，该等报酬或利益是用于补偿与雇佣关系结束或限制股权单位没收相关的奖励的终止或到期而对接受者造成的任何权利的损失。除相应的计划或适用法律另有规定之外，根据计划或任何奖励赚得的金额不应被视为与公司或其任何子公司相关的合资格赔偿。

(b)Status of Employment.  If the Recipient is employed by a subsidiary of the
Company, any references in this Agreement to employment with the Company shall
instead be deemed to refer to employment with such subsidiary (the
“employer”).  If the Recipient is on military leave, sick leave, or other leave
of absence approved by the Company or its subsidiary, his or her employment will
be treated as continuing intact during the period of such leave, provided that
he or she is expected to return to work at the conclusion of the leave or the
leave is treated as employment for purposes of applicable law.  The Recipient’s
employment will be deemed to have terminated on the first day after the
expiration of such leave unless he or she has returned to work.

雇佣状态。
如果接受者受雇于公司的子公司，本协议中提及与公司的雇佣关系应视为与子公司的雇佣关系。如果接受者处于军事假期、病假或公司或其子公司批准的其他假期内，他或她的雇佣关系应被视为在该等假期内继续且完好的；前提是他或她有望于假期结束后返回工作岗位，或因适用法律的目的该等休假被视为雇佣。除非接受者已返回工作岗位，他或她的雇佣关系在该等休假到期后的第一天视为终止。

 

4

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

 

 

4.

Restrictions on Transfer.

转让的限制

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs
or Shares to which they relate, or any interest therein, until such RSUs have
vested and the Shares have been distributed.

在限制性股票单位解禁且股票发行之前，接受者不得依法或以其它理由出售、分配、转让、质押、抵押或以其它方式处置（统称“转让”）任何其相关的或在其中享有任何利益的限制性股票单位或股票。

 

5.

Rights as a Shareholder.

作为股东的权利

The Recipient shall not have any right in, or with respect to, any of the Shares
(including voting rights) issuable under the Award unless, until, and to the
extent that the Award vests and is settled by issuance of the Shares to the
Recipient.  The RSUs will not receive Dividend Equivalent Rights.

除非、直到且如果奖励解禁且通过发行股份给接受者结算，接受者不得享有在奖励下可发行的任何股份的或与股份有关的任何权利。限制性股票单位将不会收到股息同等权利。

 

6.

Provisions of the Plan.

计划条款

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
in this Award have the meanings set forth in the Plan.  As provided in the Plan,
upon the occurrence of a Reorganization Event (as defined in the Plan), the
rights of the Company hereunder shall inure to the benefit of the Company’s
successor and, unless the Board determines otherwise, shall apply to the cash,
securities or other property that the RSUs were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the RSUs under this Agreement.

本协议受制于计划中的条款，接受者将在被提供此协议的同时收到一份计划。本奖励中未定义的术语具有计划中所规定的含义。根据计划，如发生重组事件（参见计划中的定义），公司在本协议项下的权利应归属于公司的继任者。除非董事会另有规定，这将适用于根据重整事件以同样的方法由限制性股票单位转化或换取而来的现金、证券或其它财产，并且在同等范围内适用于本协议项下的限制性股票单位。

The Recipient understands that tax processes that are deemed necessary or
advisable by the Company in order to comply with the requirements of the PRC
laws are subject to change.  In addition, the Company reserves the right to
impose other requirements on the Recipient’s participation in the Plan, on this
Award and the Shares subject to this Award and on any other Award or Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with applicable laws or facilitate the
administration of the Plan.  The Recipient agrees to sign any additional
agreements or undertakings that may be necessary to accomplish the
foregoing.  Furthermore, the Recipient acknowledges that the applicable laws of
the country in which Recipient is residing or working at the time of grant,
vesting of the RSUs or the sale of Shares underlying the RSUs (including any
rules or regulations governing securities, tax, labor, or other matters) may
subject the Recipient to additional procedural or regulatory requirements that
the Recipient is and will be solely responsible for and must fulfill.

接受者理解，为遵守中华人民共和国法律的要求（受制于变动），公司认为税务处理是必须或可取的。另外，如公司认为为了遵守适用的法律或协助计划的管理是必要或可取的，公司保留对参与本计划的接受者、本奖励、受限于本奖励的股票和任何其它在本计划项下取得的奖励或股票强制施加其它要求的权利。若对前述事项是有必要的，接受者同意签署任何附加的协议或保证。此外，接受者确认其所居住或工作的国家所适用的法律可能在限制性股票单位的授予、解禁或出售以限制性股票单位为基础的股票之时对接受者有额外的程序上或管理上的要求（包括任何管理证券、税、劳动或其它事项的任何规则或规定），对此，接受者会且将会对此全权负责且必须履行。

 

5

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

 

7.

Tax Matters. 

税务事项

(a)Acknowledgments. The Recipient acknowledges that he or she is responsible for
obtaining the advice of the Recipient’s own tax advisors with respect to the
Award and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Award. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.

确认。  接受者确认他或她对自己的税务顾问就奖励给予的意见负责，且接受者仅依赖上述顾问，而非任何公司或公司的代理就奖励发表的就税务影响的陈述或声明。接受者理解其（而非公司）应承担接受者因购买、解禁和/或处置限制性股票单位而产生的纳税义务。

(b)Withholding.  The Company’s obligation to distribute the Shares or sale
proceeds underlying the RSUs on or after an applicable Vesting Date of such RSUs
shall be subject to his or her satisfaction of all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax related withholding requirements (“Withholding
Taxes”).  The Recipient acknowledges and agrees that the Company has the right
to deduct from payments of any kind otherwise due to the Recipient any
Withholding Taxes with respect to the vesting of the RSUs. On each date on which
RSUs vest, the Company shall deliver written notice to the Recipient of the
amount of Withholding Taxes due with respect to the vesting of the RSUs that
vest on such date; provided, however, that the total tax withholding cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income) unless
otherwise provided by the Board. At the discretion of the Company, the Recipient
may also satisfy such tax withholding obligations by (i) making a cash payment
to the Company on the date of vesting of the RSUs, in the amount of the
Company’s withholding obligation in connection with the vesting of such RSUs; or
(ii) arranging for the delivery of proceeds from the sale on the market of
enough shares to satisfy the Withholding Taxes.  If requested by the Company to
effect any of the foregoing, the Recipient must execute Exhibit A to designate
the manner in which Recipient will satisfy the Withholding Taxes, and Recipient
may choose to execute Exhibit B to provide a method for satisfying the
Withholding Taxes that is compliant with Rule 10b5-1 of the Securities Exchange
Act of 1934, as amended.  If Recipient elects not to execute Exhibit B, the
Company may require Recipient to execute other instruments establishing how
Recipient will satisfy the Withholding Taxes.

预提税。
公司在限制性股票单位适用的解禁日时或之后发行股票或以该等限制性股票单位为基础的销售所得的义务，须受限于他或她已经支付所有的所得税（包括联邦、州和当地的税金）、社会保险、工资税、预交费用或其它税收相关的代扣要求（下称“预提税”）。接受者确认且同意公司有权代扣代缴任何在其它情况下接受者由于解禁限制性股票单位而应缴纳的预提税。在每个限制性股票单位的解禁日，公司在解禁当天应向接受者交付书面通知，告知其就限制性股票的解禁而产生的预提税的金额。但是，前提是所有预提税的总金额不超过公司的最低法定扣缴税款义务（基于联邦和州税规定的最低法定扣缴税率，包括适用于补充应纳税所得的工资税），除非董事会另行规定。接受者应通过如下方式满足扣缴税款义务：(i)
在解禁日当天向公司支付现金，金额为就解禁限制性股票公司的扣缴税款金额；或者 (ii)
安排将在市场上销售足够的股份所得的收入交付用于支付预提税。如果被公司要求进行任何上述行动，接受者必须签署附录A并指定接受者支付预提税的方式，接受者也可选择签署附录B并提供符合1934年证券交易法（不时修订的）的第10b5-1
规则的方式支付预提税。如果接受者选择不签署附录B，公司可要求接受者签署其他文书确定收件人将如何支付预提税。

In particular, the employer in China has the obligation to withhold personal
income tax (“PIT”).  The employer will submit a tax return and make a payment to
the tax authorities on behalf of the Recipient.  By accepting this Award, the
Recipient authorizes the employer to deduct PIT in relation to the RSUs from his
monthly payroll.  The Recipient agrees to make immediate payment to the Company
or the employer if the salary deduction is not sufficient for the required PIT
withholding.  In addition, the Recipient authorizes the Company to withhold or
sell a sufficient number of Shares to cover the taxes due or to take any other
measures permitted under the Plan or this Agreement to cover the taxes due.  
The Recipient acknowledges that the Company will not release any of stock sale
proceeds to the Recipient until the payment of the full amount of the PIT is
received by the Company or the employer (as evidenced by a tax payment slip).

尤其，在中国的雇员有义务缴纳个人所得税（下称“PIT”）。雇主将代表接受者向税务机构提交税务申报表并纳税。通过接受此奖励，接受者授权雇主从其每月薪资中扣除与此限制性股票单位相关的PIT。倘若薪资不足以支付要求的PIT预提税款，接受者同意立即支付公司或雇主。除此之外，接受者授权公司保留或出售足够的股票数，用于支付所发生的税金

 

6

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

或采取本协议项下允许的任何其它措施，用于支付所发生的税金。接受者确认公司将在公司或雇主在收到全额PIT后(由纳税单做凭证)释放任何股票销售收益。

Because stock sale proceeds are processed in US dollars while the calculation
and submission of PIT are required to be in Chinese yuan, the Recipient
understands and agrees that the exchange rate applicable to the calculation of
PIT is subject to fluctuation.  Neither the Company nor the employer is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or the employer in its sole
discretion of an applicable foreign currency exchange rate that may affect the
value of the Shares (or the calculation of PIT thereunder).  The Recipient also
understands and agrees that the future value of the underlying Shares is unknown
and cannot be predicted with certainty and may decrease in value, even below the
exercise price.

因为股票销售收益是按美金结算，而计算和支付中国的PIT按照要求是应该以人民币结算的，接受者理解且同意适用于计算PIT的汇率是浮动的。如果由于任何本币与美金外汇浮动或由公司或雇主自行裁量后选择的外汇兑换率而影响到股票的价值（或PIT项下的计算），公司和雇主都不对此承担责任。接受者还理解和同意相关股票的未来价值是未知的并肯定不可被预测也可能会贬值，甚至低于行权价格。

 

8.

Miscellaneous.

其他

(a)Authority of Compensation Committee; Amendment.  In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan.  All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Recipient. Subject to the restrictions in the Plan, the
Compensation Committee may amend, modify, or terminate this Award, including
substituting therefor another Award of the same or a different type, provided
that the Recipient’s consent to such action shall be required unless (i) the
Compensation Committee determines that the action, taking into account any
related action, would not materially and adversely affect the Recipient or (ii)
the action is permitted by the terms of the Plan.

赔偿委员会授权；修订。  在做出任何有关本协议所涵盖事项的决定或行动时，赔偿委员会应已被完全授权且享有自行裁量权，并受到计划项下的所有保护。所有赔偿委员会就本协议做出的决定和采取的行动都应由其自行裁量并对接受者有约束力。受限于计划的限制，赔偿委员会可修订、修改或终止本奖励，包括用另一个同类型或不同类型的奖励取代本奖励，前提是必须取得接受者的同意，除非
(i) 赔偿委员会在考虑了任何相关的行动后认定该等行动不会对接受者造成重大的不利影响，或者 (ii) 该等行动在计划的条款下允许。

(b)Data Privacy and Electronic Delivery.  By executing this Agreement, the
Recipient: (i) authorizes the Company, its affiliates, and any agent of the
Company or its affiliates administering the Plan or providing Plan recordkeeping
services thereto, to disclose to the Company, its affiliates or third-party
service providers such information and data as may be deemed necessary or
appropriate to facilitate the grant of Awards; (ii) waives any data privacy
rights that the undersigned may have with respect to such information; and (iii)
authorizes the Company, its affiliates, and third-party service providers to
store and transmit such information in electronic form.  The undersigned agrees
that the Company, its affiliates, and their agents may deliver electronically
all documents relating to the Plan or this Award.

数据隐私及电子交付。 通过签署本协议，接受者：(i)
授权公司、其关联公司、管理计划或向其提供计划记录保存服务的公司的任何代理人或其关联公司向公司、其关联公司或第三方服务供应商提供可能被视为授予奖励必要的或适当的信息和数据；(ii)
放弃签署人与该等信息相关的可能享有的任何数据隐私权；及 (iii)
授权公司、其关联公司和第三方服务供应商存储和传输电子形式的此类信息。签署人同意公司、其关联公司及其代理人可以电子形式交付有关计划或本奖励的所有文件。

 

7

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

(c)No Right to Continued Employment or Grant.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the RSUs is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Recipient any rights with respect to continued employment by the
Company.  No person shall have any claim or right to be granted an Award. 

无权继续雇佣或授予。  接受者确认并同意，尽管受限制性股票单位的解禁取决于其继续受雇于公司，本协议不构成任何由公司做出的任何如下要约，即明示或暗示继续雇佣或授予接受者任何有关继续雇佣的权利。任何人不得有任何要求授予奖励的索赔或权利。

(d)Cancellation and Rescission of Award.  In consideration of this Award the
Recipient agrees that if he or she breaches his or her obligations under the
terms of the Company’s Nondisclosure, Developments and NonSolicitation Agreement
and Employee Non-Competition Agreement, then the Company may cancel, suspend,
withhold, or otherwise limit or restrict (in whole or in part) the vesting of
this Award.  If this Award vests prior to the occurrence or discovery by the
Company of any such breach, then the Compensation Committee may rescind the
vesting of this Award at any time within the one year period after such
vesting.  If the Award is rescinded, the Recipient must pay to the Company the
amount of income recognized upon distribution of any Shares in satisfaction of
the Award and any further income or gain upon sale of such Shares, in such
manner and on such terms and conditions as may be required by the Compensation
Committee, and the Company shall be entitled to set off the amount of any such
income against any amount that it may owe to the Recipient, except as Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) or other
applicable law may prohibit such offset.

奖励的取消及撤销。
鉴于本奖励，接受者同意如果他或她违反了其在公司的不披露、发展及不招揽协议及员工竞业禁止协议的条款下的义务，则公司可以取消、暂停、截留或以其它方式限制或约束（全部或部分）奖励的解禁。如果本奖励在任何该等违约的发生或者被公司发现之前已经解禁，则赔偿委员会可以在该等解禁后的一年内的任何时间撤销奖励。如果奖励被撤销，接受者必须按照赔偿委员会可能要求的方式、条款和条件向公司支付在任何股票发行后实现的收入等值的金额，用于支付奖励和相关股票销售后取得的任何进一步收入或获益，且公司将有权用任何其可能欠接受者的金额抵销任何该等收入，除非1986年国内税收法典（不时修订的）第409A条（下称“第409A条”）或其它适用法律禁止该等抵销。

(e)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

管辖法律。  本协议应在不考虑任何适用的冲突法律条款的情况下，根据特拉华州本地法律解释、解读和执行。

(f)Unfunded Rights.  The right of the Recipient to receive Common Stock pursuant
to this Agreement is an unfunded and unsecured obligation of the Company.  The
Recipient shall have no rights under this Agreement other than those of an
unsecured general creditor of the Company.

无资金准备的权利。
接受者依照本协议接收普通股的权利是公司的一项无资金准备的、无担保的义务。接受者除了享有作为一个无担保的普通债权人的权利之外，在本协议下不享有其它权利。

(g)Compliance with Section 409A.  This Agreement is intended to provide for
compensation that is exempt from or compliant with Section 409A and shall be
interpreted consistently with such intent.  Accordingly, a Recipient shall have
no right to designate the taxable year of payment.  For purposes of the Award,
ceasing to be employed shall be determined based on the standards for
“separation from service” under Section 409A.  The Company makes no
representations or warranty and shall have no liability to the Recipient or any
other person if any provisions of or payments, compensation or other benefits
under this Agreement are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not satisfy the conditions of that
section.

遵守第409A条。
本协议的目的是提供免除于或遵守第409A条的赔偿，并应根据该等意图一致地解释。接受者相应地无权指定支付纳税年度。为了奖励的目的，停止被雇佣必须根据第409A条下的“离职”的标准决定。公司不作任何陈述或保证，且如果本协议的任何条款、其下的付款、补偿或其它利益被认定构成了须受限于第409A条但不满足该条款的非限定递延补偿，公司对接受者或其它人士也不承担任何责任。

(h)Languages.  This Agreement is written in both English and Chinese.  In case
there is any inconsistency between two language versions, the English version
shall prevail.

语言。  本协议以中、英文签署。如果两个语言版本有任何不一致之处，以英文版为准。

 

8

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

Exhibit A

附录A

Election

选择

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

我选择以现金或支票向公司支付预提税（以及本人确认，公司也可从应付予我的现金中扣留部分或全部的与薪金或工资相关的预提税）。

[    ] I elect to use the Standing Order set forth on Exhibit B.

我选择使用附录B中所载的委托书。

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:                                         

 

 

 

By/签字:

 

 

日期：

 

 

 

 

 

[insert name of Recipient]

[填入接受者的姓名]

 

 

9

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

Exhibit B

附录B

Standing Order1

 

委托书

[    ] I elect to pay the Company by cash or check up to $             in
Withholding Taxes in connection with each and every vesting date for the
Restricted Stock Units and to have the remainder, if any, of the Withholding
Taxes (the “Remaining Withholding”) satisfied by applying proceeds from a market
sale of Company securities issuable as a result of such vesting date as set
forth below.

我选择用现金或支票向公司支付高达            美金与限制性股票单位的每一个解禁日相关的预提税，余下部分的预提税（下称“剩余预提税”）将用通过在市场上出售依据载列如下的解禁日而发行的公司证券所得的款项支付。

or

或者

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Stock Units by applying proceeds from a
market sale of Company securities issuable as a result of such Vesting Date as
set forth below.

我选择用通过在市场上销售依据载列如下的解禁日而发行的公司证券所得的款项支付与限制性股票单位的每一个解禁日相关的预提税。

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

我承认，如果委托书（定义见下文）不足以支付预提税或剩余预提税，公司将能要求我以一些其他方式支付税款。

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Stock Units (or the later distribution
of the shares to which they relate), I agree to the following:

为了根据上文所选择的方式支付在限制性股票单位解禁日（或其相关的股份之后的发行）到期的预提税或剩余预提税，我同意如下安排：

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such  shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

 

1IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

重要提示：如果接受者掌握了重大非公开信息，其可能无法签署委托书。如果接受者在他或她完成其协议时的确掌握了重大非公开信息，接受者须应等待至他或她没有重大非公开信息时再完成协议。

 

10

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

我签署此不可撤销的售股委托书（下称“委托书”），授权公司及摩根士丹利美邦（或公司指定的其他经纪人）（下称“券商”）采取本段所述的行动。我授权公司将股票转让至券商为我的利益而设的帐户（下称“经纪账户”），且我不可撤销地授权券商在该等股票的解禁日（或，如果全部或部分的出售因需求不足或市场扰乱而不能在该等日期完成，则在出售可以完成的下一个工作日）以市场价格出售一定数目的股票，使得到的款项足以支付公司向券商明示的预提税或剩余预提税。我了解并同意，券商出售的股份数目将根据公司对于需要支付预提税或剩余预提税的股份采用解禁日的前一交易日的普通股的收盘价作出的估计（或，如果其提供该等服务，经纪人的估计）。我同意签署和交付合理要求的与本委托书下作出的出售股票相关的文件、文书和证书。

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

我同意根据第1段做出的股票出售的所得将用于支付预提税或剩余预提税，因此，我在此授权券商为上述目的向公司支付该等所得。我理解，如果该等出售所得超过了需要支付的预提税或剩余预提税的金额，超过的部分将存入经纪账户中，同样，如果出现了缺口，券商可能需要出售额外的股票或公司可能向我要求现金支付扣缴。我进一步理解，任何剩余股份将被存入经纪账户。

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

我已经与我自己的税务顾问审查了本授予及本协议下的设想的行动在联邦、州、本地和海外的税务后果。我仅依靠该等顾问的意见，而不依赖于任何公司或其代理做出的任何声明或陈述。我理解我（而不是公司）将负责在本授予或本协议下的设想的行动可能产生的我自己的纳税义务。

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock, (ii)
the Company is not in a black out period (as defined in the Company’s Insider
Trading Policy), (iii) the Company is not in a “pension plan blackout period”
(as defined in Regulation BTR) and I am not aware of the actual or approximate
beginning or ending dates of a “pension plan blackout period,” (iv) sales will
not be commenced within 30 calendar days of adoption of this Standing Order, (v)
I am not subject to any legal, regulatory or contractual restriction or
undertaking that would prevent the sales of shares contemplated by this Standing
Order, and (vi) I am entering into this Standing Order in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1. The Company
and I have structured this Agreement to comply with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934, as
amended, under Rule 10b5-1(c)(1) issued under such Act, and this Agreement shall
be interpreted to comply with such requirements.

我向公司承诺，截至本协议的日期，(i) 我不知晓与公司或普通股相关的任何重大非公开信息，(ii) 公司不处于禁售期（定义见公司的内幕交易政策），(iii)
公司不处于“养老金计划禁售期”（定义见BTR规定），且我不知晓“养老金计划禁售期”的实际的或近似的开始或结束的日期，(iv)
股票出售将不会在本委托书采用的30个日历天内开始，(v) 我没有受到任何法律、监管或合同的限制或承诺，妨碍我于本委托书下的股份出售，且 (vi)
我以真诚的目的签署本委托书，而不是作为逃避10b5-1规则的禁令的一个计划或方案的一部分。公司与我设计本协议用于符合根据10b5-1(c)(1)规则对1934年证券交易法（不时修订的）第10(b)条款下的责任的积极抗辩，本协议应也理解为用于符合该等要求。

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

兹证明，双方在下文所示的最后日期下执行本委托书。

 

 

 

 

 

 

 

 

 

 

 

 

DEMANDWARE, INC.

DEMANDWARE有限公司

Date:                                         

 

 

 

By/签字:

 

 

日期

 

 

 

 

 

Name/姓名:

 

11

--------------------------------------------------------------------------------

[Form for non-PRC Citizens]

[适用于非中国公民的模板]

 

 

 

 

 

 

 

Title/职位:

Date:                                         

 

 

 

By/签字:

 

 

日期

 

 

 

[name of Recipient]

[接受者的姓名]

 

 

12

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Unit Agreement for Australian Participants

Granted Under 2012 Stock Incentive Plan

 

Name of Recipient:

______________________________

Number of Restricted Stock Units awarded:


___________ shares of common stock

Grant Date:

___________

Vesting:

___________________________ (each of the foregoing a “Vesting Date”)

 

Demandware, Inc. (the “Company”) has granted you restricted stock units, which
are subject to the provisions of the Company’s 2012 Stock Incentive Plan, as it
may be amended from time to time (the “Plan”) and the terms and conditions
contained in this Restricted Stock Unit Agreement (this “Agreement”) and in the
case of Australian participants, is also subject to the provisions of the or
“Offer Document” which is set out as Exhibit C to the Agreement.  Please confirm
your acceptance of this award (the “Award”), that you have received and read the
Plan, and that you understand and agree to the terms and conditions of this
Agreement and the Plan by signing a copy of this Agreement where indicated
below.

 

 

Demandware, Inc.

 

By:___________________________

Thomas Ebling, CEO and President

Accepted and Agreed:

 

__________________________

NAME

 

1

--------------------------------------------------------------------------------

 

IMPORTANT NOTICE FOR SELL TO COVER AND STANDING ORDER

While Demandware generally strives to structure its equity awards to vest in
open trading windows under our Insider Trading Policy, if you are aware of
“material nonpublic information” during an open trading window, the insider
trading laws and our Insider Trading Policy prohibit you from selling Demandware
stock (even sales to cover your withholding tax obligations) despite the fact
that there is an open trading window. In addition, the Company may from time to
time implement an additional blackout period in view of significant events or
other developments involving the Company and such additional blackout period may
inhibit your ability to freely sell shares upon vesting to cover your
withholding tax obligations.

A person who trades while aware of material nonpublic information or during a
blackout period should not be liable for insider trading if that person entered
into a 10b5-1 Plan in accordance with the safe harbor rules. The Standing Order
attached to your award agreement is structured to comply with the affirmative
defenses and the safe harbor rules.

If you wish to take advantage of the safe harbor and have the ability to sell
shares during a closed trading window, you should accept and enter into the
Standing Order.  As of the date that you accept and enter into the Standing
Order, (i) you must not be aware of material nonpublic information, (ii)
Demandware must not be in any blackout periods and (iii) you must be entering
into the Standing Order in good faith.  If you choose to accept and enter into
the Standing Order, your choice is irrevocable. Any sales under the Standing
Order may not be commenced until 30 calendar days after the adoption of this
Standing Order.

 

2

--------------------------------------------------------------------------------

 

DEMANDWARE, INC.

Restricted Stock Unit Agreement

The terms and conditions of the award of restricted stock units (“RSUs”) with
respect to shares (the “Shares”) of common stock, $0.01 par value per share, of
the Company (“Common Stock”) made to the Recipient as set forth on the cover
page of this Agreement, are as follows:

 

1.

Issuance of RSUs.

The RSUs are issued to the Recipient, effective as of the Grant Date (as set
forth on the cover page of this Agreement), in consideration of employment
services to be rendered by the Recipient to the Company and to provide
incentives with respect to the retention of the Recipient and service conditions
set forth in this Agreement.  The award consists of RSUs that will vest solely
based on continued employment.  Assuming the foregoing conditions are satisfied,
the Company shall deliver a share of Common Stock for each RSU that becomes
vested.

 

2.

Vesting.

(a)Vesting Schedule; Delivery of Shares.  Unless otherwise provided in this
Agreement or the Plan, the RSUs shall vest in accordance with the vesting
schedule as set forth on the cover page of this Agreement, provided that the
Recipient remains employed by the Company.  Any fractional number of RSUs
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of RSUs.  The Shares shall be delivered as soon
as practicable in the 60 days following each Vesting Date, subject to the
conditions below.

(b)Acceleration of Vesting.  Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective immediately prior to (i) a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan) or (ii) the death or Disability (as defined below) of the
Recipient.

(c)Definition. For purposes of this Agreement: “Disability” means: (i) if the
Recipient’s employment with the Company is subject to the terms of an employment
agreement between the Recipient and the Company, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; (ii) in the absence
of such an agreement, the term “Disability” as used in the Company’s long-term
disability plan, if any; or (iii) if neither clause (i) nor clause (ii) is
applicable, a physical or mental infirmity which impairs the Recipient’s ability
to substantially perform his or her duties for a period of 180 consecutive days.

 

3.

Forfeiture of Unvested RSUs.

(a)If the Recipient ceases to be employed by, a director of, or a consultant or
advisor to, the Company for any reason or no reason, with or without cause
(except as provided above in Section 2), all of the RSUs that are unvested as of
the time of such termination from the Company shall be forfeited immediately and
automatically, without the payment of any consideration to the Recipient,
effective as of such termination of employment; provided, however, that, subject
to any minimum vesting requirements in the Plan, the Compensation Committee or a
subcommittee of the Compensation Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Award, upon termination of
employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.  The Recipient shall have no further rights with respect to
any RSUs that are so forfeited.  Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Recipient shall not be entitled (and by accepting an Award,
thereby irrevocably waives any such entitlement) to any payment or other benefit
to compensate the Recipient for the loss of any rights under the Plan as a
result of the termination or expiration of an Award in connection with any
termination of employment or forfeiture of RSUs.  No amounts earned pursuant to
the Plan or any Award shall be deemed to be eligible compensation in respect of
any other plan of the Company or any of its subsidiaries, except to the extent
those plans or applicable law provide otherwise.

(b)Status of Employment.  If the Recipient is employed by a subsidiary of the
Company, any references in this Agreement to employment with the Company shall
instead be deemed to refer to employment with such subsidiary.  If the Recipient
is on military leave, sick leave, or other leave of absence approved by the
Company or its subsidiary, his or her employment will be treated as continuing
intact during the period of such leave, provided that he or she is expected to
return to work at the conclusion of the leave or the leave is treated as
employment for purposes of applicable law.  The Recipient’s employment will be
deemed to have terminated on the first day after the expiration of such leave
unless he or she has returned to work.

 

3

--------------------------------------------------------------------------------

 

 

4.

Restrictions on Transfer. 

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs
or Shares to which they relate, or any interest therein, until such RSUs have
vested and the Shares have been distributed.

 

5.

Rights as a Shareholder.

The Recipient shall not have any right in, or with respect to, any of the Shares
(including voting rights) issuable under the Award unless, until, and to the
extent that the Award vests and is settled by issuance of the Shares to the
Recipient.  The RSUs will not receive Dividend Equivalent Rights.

 

6.

Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
in this Award have the meanings set forth in the Plan.  As provided in the Plan,
upon the occurrence of a Reorganization Event (as defined in the Plan), the
rights of the Company hereunder shall inure to the benefit of the Company’s
successor and, unless the Board determines otherwise, shall apply to the cash,
securities or other property that the RSUs were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the RSUs under this Agreement.

 

7.

Tax Matters.

(a)Acknowledgments. The Recipient acknowledges that he or she is responsible for
obtaining the advice of the Recipient’s own tax advisors with respect to the
Award and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Award. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.

(b)Withholding. The Company’s obligation to distribute the Shares underlying the
RSUs on or after an applicable Vesting Date of such RSUs shall be subject to his
or her satisfaction of all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax related
withholding requirements (“Withholding Taxes”).  The Recipient acknowledges and
agrees that the Company has the right to deduct from payments of any kind
otherwise due to the Recipient any Withholding Taxes with respect to the vesting
of the RSUs. On each date on which RSUs vest, the Company shall deliver written
notice to the Recipient of the amount of Withholding Taxes due with respect to
the vesting of the RSUs that vest on such date; provided, however, that the
total tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income) unless otherwise provided by the Board. The Recipient shall
satisfy such tax withholding obligations by (i) making a cash payment to the
Company on the date of vesting of the RSUs, in the amount of the Company’s
withholding obligation in connection with the vesting of such RSUs; or
(ii) arranging for the delivery of proceeds from the sale on the market of
enough shares to satisfy the Withholding Taxes.  The Recipient must execute
Exhibit A to designate the manner in which Recipient will satisfy the
Withholding Taxes.  Recipient may choose to execute Exhibit B to provide a
method for satisfying the Withholding Taxes that is compliant with Rule 10b5-1
of the Securities Exchange Act of 1934, as amended.  If Recipient elects not to
execute Exhibit B, the Company may require Recipient to execute other
instruments establishing how Recipient will satisfy the Withholding Taxes.

(c)Tax Deferral. This scheme is a scheme to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 applies (subject to the conditions in that Act).

 

8.

Miscellaneous.

(a)Authority of Compensation Committee; Amendment.  In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan.  All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Recipient. Subject to the restrictions in the Plan, the
Compensation Committee may amend, modify, or terminate this Award, including
substituting therefor another Award of the same or a different type, provided
that the Participant’s consent to such action shall be required unless (i) the
Compensation Committee determines that the action, taking into account any
related action, would not materially and adversely affect the Participant or
(ii) the action is permitted by the terms of the Plan.

 

4

--------------------------------------------------------------------------------

 

(b)Data Privacy and Electronic Delivery.  By executing this Agreement, the
Recipient: (i) authorizes the Company, its affiliates, and any agent of the
Company or its affiliates administering the Plan or providing Plan recordkeeping
services thereto, to disclose to the Company, its affiliates or third-party
service providers such information and data as may be deemed necessary or
appropriate to facilitate the grant of Awards; (ii) waives any data privacy
rights that the undersigned may have with respect to such information; and (iii)
authorizes the Company, its affiliates, and third-party service providers to
store and transmit such information in electronic form.  The undersigned agrees
that the Company, its affiliates, and their agents may deliver electronically
all documents relating to the Plan or this Award. 

(c)No Right to Continued Employment or Grant.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the RSUs is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Recipient any rights with respect to continued employment by the
Company.  No person shall have any claim or right to be granted an Award.

(d)Cancellation and Rescission of Award.  In consideration of this Award the
Recipient agrees that if he or she breaches his or her obligations under the
terms of the Company’s Nondisclosure, Developments and NonSolicitation Agreement
and Employee Non-Competition Agreement, then the Company may cancel, suspend,
withhold, or otherwise limit or restrict (in whole or in part) the vesting of
this Award.  If this Award vests prior to the occurrence or discovery by the
Company of any such breach, then the Compensation Committee may rescind the
vesting of this Award at any time within the one year period after such
vesting.  If the Award is rescinded, the Recipient must pay to the Company the
amount of income recognized upon distribution of any Shares in satisfaction of
the Award and any further income or gain upon sale of such Shares, in such
manner and on such terms and conditions as may be required by the Compensation
Committee, and the Company shall be entitled to set off the amount of any such
income against any amount that it may owe to the Recipient, except as Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) or other
applicable law may prohibit such offset.

(e)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(f)Unfunded Rights.  The right of the Recipient to receive Common Stock pursuant
to this Agreement is an unfunded and unsecured obligation of the Company.  The
Recipient shall have no rights under this Agreement other than those of an
unsecured general creditor of the Company.

(g)Compliance with Section 409A.  This Agreement is intended to provide for
compensation that is exempt from or compliant with Section 409A and shall be
interpreted consistently with such intent.  Accordingly, a Recipient shall have
no right to designate the taxable year of payment.  For purposes of the Award,
ceasing to be employed shall be determined based on the standards for
“separation from service” under Section 409A.  The Company makes no
representations or warranty and shall have no liability to the Recipient or any
other person if any provisions of or payments, compensation or other benefits
under this Agreement are determined to constitute nonqualified deferred
compensation subject to Section 409A but do not satisfy the conditions of that
section.

(h)Disclosure compliance with ASIC Class Order 14/1000 for Australian
Recipients. All Australian Recipients are directed to the terms of the Offer
Document which is set out as Exhibit C to this Agreement and hereby acknowledge
that they have been provided with a copy of, and accept the terms of, the Offer
Document which is set out as Exhibit C either at, or prior to, the time that the
offer was made to the Recipient to enter into this Agreement.

 

5

--------------------------------------------------------------------------------

 

Exhibit A

Election

[    ] I elect to pay the Company any Withholding Taxes by cash or check (and I
acknowledge that the Company may also need to withhold some or all of the
Withholding Taxes from cash due to me with respect to salary or wages).

[    ] I elect to use the Standing Order set forth on Exhibit B.

 

 

 

 

 

 

 

 

Date:                                         

 

 

 

By:

 

 

 

 

 

 

 

 

[insert name of Recipient]

 

 

 

6

--------------------------------------------------------------------------------

 

Exhibit B

Standing Order1

[    ] I elect to pay the Company by cash or check up to $             in
Withholding Taxes in connection with each and every vesting date  for the
Restricted Stock Units and to have the remainder, if any, of the Withholding
Taxes (the “Remaining Withholding”) satisfied by applying proceeds from a market
sale of Company securities issuable as a result of such vesting date as set
forth below.

or

[    ] I elect to satisfy any Withholding Taxes in connection with each and
every vesting date for the Restricted Stock Units satisfied by applying proceeds
from a market sale of Company securities issuable as a result of such Vesting
Date as set forth below.

I acknowledge that if the Standing Order (as defined below) cannot satisfy the
Withholding Taxes or the Remaining Withholding, the Company will be able to
require me to satisfy the taxes in some other manner.

To satisfy the Withholding Taxes or the Remaining Withholding, as elected above,
due at the vesting date of the Restricted Stock Units (or the later distribution
of the shares to which they relate), I agree to the following:

1. I am executing this Irrevocable Standing Order to Sell Shares (the “Standing
Order”), to authorize the Company and Morgan Stanley Smith Barney (or such other
broker the Company designates) (the “Broker”) to take the actions described in
this Paragraph 1. I authorize the Company to transfer the shares to the Broker
to an account for my benefit (the “Brokerage Account”), and I irrevocably
authorize the Broker to sell, at the market price and on the vesting date for
such  shares (or, if all or a portion of the sale cannot be completed on such
date because of insufficient demand or a market disruption, then on the next
following business day on which the sale can be made) the number of shares
necessary to obtain proceeds sufficient to satisfy the amount of the Withholding
Taxes or the Remaining Withholding indicated by the Company to the Broker. I
understand and agree that the number of shares that the Broker will sell will be
based on the Company’s estimate (or Broker’s estimate if it provides such
service) of the shares required to satisfy the Withholding Taxes or the
Remaining Withholding, using the closing price of the Common Stock on the
trading day immediately prior to vesting date. I agree to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the shares pursuant to this Standing Order.

2. I agree that the proceeds received from the sale of shares pursuant to
Paragraph 1 will be used to satisfy the Withholding Taxes or Remaining
Withholding and, accordingly, I hereby authorize the Broker to pay such proceeds
to the Company for such purpose. I understand that, to the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
Withholding Taxes or Remaining Withholding, such excess proceeds shall be
deposited into the Brokerage Account and, if a shortfall occurs, the Broker may
sell additional shares or the Company may require cash from me for withholdings.
I further understand that any remaining shares will be deposited into the
Brokerage Account.

3. I have reviewed with my own tax advisors the federal, state, local and
foreign tax consequences of this grant and the actions contemplated by the
Agreement and this Standing Order. I am relying solely on such advisors and not
on any statements or representations of the Company or any of its agents. I
understand that I (and not the Company) will be responsible for my own tax
liability that may arise as a result of this grant or the actions contemplated
by this Agreement.

4. I represent to the Company that, as of the date hereof, (i) I am not aware of
any material nonpublic information about the Company or the Common Stock, (ii)
the Company is not in a black out period (as defined in the Company’s Insider
Trading Policy), (iii) the Company is not in a “pension plan blackout period”
(as defined in Regulation BTR) and I am not aware of the actual or approximate
beginning or ending dates of a “pension plan blackout period,” (iv) sales will
not be commenced within 30 calendar days of adoption of this Standing Order, (v)
I am not subject to any legal, regulatory or contractual restriction or
undertaking that would prevent the sales of shares contemplated by this Standing
Order, and (vi) I am entering into this Standing Order in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b5-1. The Company
and I have structured this Agreement to comply with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934, as
amended, under Rule 10b5-1(c)(1) issued under such Act, and this Agreement shall
be interpreted to comply with such requirements.

 

1.IMPORTANT NOTE: Recipients may not enter into the Standing Order if the
Recipient has material non-public information. If a Recipient does have material
non-public information at the time that he or she is completing his or her
Agreement, the Recipient should wait to complete the Agreement until such time
that he or she does not have material non-public information.

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Standing Order as of
the last date indicated below.

 

 

 

 

 

 

 

 

 

 

 

 

DEMANDWARE, INC.

 

 

 

 

Date:                                         

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

Date:                                         

 

 

 

By:

 

 

 

 

 

 

[name of Recipient]

 

 

 

8

--------------------------------------------------------------------------------

 

Exhibit C

Offer Document for Australian Recipients

1.Any advice given by the Company or Demandware Australia Pty Ltd in relation to
the RSUs and/or the Shares or the Agreement is general in nature and does not
take into account the Australian Recipient’s objectives, financial situation and
needs.

2.Each Australian Recipient should consider obtaining their own financial
product advice from a person who is licensed by the Australian Securities and
Investments Commission (“ASIC”) to give such advice.

3.There are both general and specific risks associated with acquiring and
holding the RSUs and/or the Shares.  In certain circumstances acquiring and
holding the RSUs and/or the Shares will trigger tax consequences for Australian
Recipients.  Further, there is no guarantee given as to the value of the RSUs
and/or the Shares at any time – past performance is not a reliable indicator of
future performance.  Each Australian Recipient should obtain their own tailored
advice in relation to general and specific risks associated with acquiring and
holding the RSUs and/or the Shares.

4.It is not intended that a trustee nominated by or on behalf of the Company
hold the RSUs and/or the Shares on behalf of Australian Recipients.  The Company
will inform Australian Recipients if this changes in the future.

5.It is not intended that the RSUs and/or the Shares be acquired by any
Australian Recipients in connection with any contribution plan.  The Company
will inform Australian Recipients if this changes in the future.

6.It is not intended that the RSUs and/or the Shares be acquired by any
Australian Recipients in connection with any loan from the Company or any of its
associated bodies corporate.  The Company will inform Australian Recipients if
this changes in the future.

7.Other than the consideration provided by an Australian Recipient in the form
of employment services to be rendered by the Australian Recipient to the Company
(or its associated bodies corporate) there is no acquisition price payable by
the Australian Recipient to acquire the RSUs and/or the Shares.

8.The trading price of Shares of Common Stock is available at any time at the
website https://www.nyse.com/quote/XNYS:DWRE (or such replacement website made
available by the New York Stock Exchange from time to time).  The amounts quoted
by the New York Stock Exchange are in US dollars, and can be converted in to
Australian dollars at any time using the currency conversion tool available at
http://www.bloomberg.com/markets/currencies/cross-rates (or such replacement
website made available by Bloomberg from time to time)

 

 

9